Exhibit 10.6

 

 

 

 

CREDIT AGREEMENT

 

Dated as of August 18, 2015

 

among

 

HOULIHAN LOKEY, INC.,

as the Borrower,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

 

and

 

BANK OF AMERICA, N.A.,

as the Lender

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

5

 

 

 

1.01

Defined Terms

5

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms

32

1.04

Rounding

33

1.05

Times of Day

33

1.06

Letter of Credit Amounts

34

1.07

UCC Terms

34

 

 

 

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

34

 

 

 

2.01

Revolving Loans

34

2.02

Borrowings, Conversions and Continuations of Loans

34

2.03

Letters of Credit

35

2.04

Reserved

40

2.05

Prepayments

40

2.06

Termination or Reduction of Commitments

40

2.07

Repayment of Loans

41

2.08

Interest and Default Rate

41

2.09

Fees

42

2.10

Computation of Interest and Fees

42

2.11

Payments Generally

42

2.12

Cash Collateral

42

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

43

 

 

 

3.01

Taxes

43

3.02

Illegality

46

3.03

Inability to Determine Rates

47

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

47

3.05

Compensation for Losses

49

3.06

Survival

49

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

49

 

 

 

4.01

Conditions of Initial Credit Extension

49

4.02

Conditions to all Credit Extensions

52

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

52

 

 

 

5.01

Existence, Qualification and Power

52

5.02

Authorization; No Contravention

52

5.03

Governmental Authorization; Other Consents

53

5.04

Binding Effect

53

5.05

Financial Statements; No Material Adverse Effect

53

5.06

Litigation

54

5.07

No Default

54

5.08

Ownership of Property

54

5.09

Environmental Compliance

54

5.10

Insurance

55

5.11

Taxes

55

 

i

--------------------------------------------------------------------------------


 

5.12

ERISA Compliance

55

5.13

Margin Regulations; Investment Company Act; Broker-Dealer Subsidiaries

56

5.14

Disclosure

57

5.15

Compliance with Laws

57

5.16

Solvency

57

5.17

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

58

5.18

Subsidiaries; Equity Interests; Loan Parties

58

5.19

Collateral Representations

58

5.20

Designation as Senior Indebtedness

59

5.21

Labor Matters

59

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

59

 

 

 

6.01

Financial Statements

59

6.02

Certificates; Other Information

60

6.03

Notices

62

6.04

Payment of Obligations

62

6.05

Preservation of Existence, Etc.

62

6.06

Maintenance of Properties

63

6.07

Maintenance of Insurance

63

6.08

Compliance with Laws

63

6.09

Books and Records

63

6.10

Inspection Rights

64

6.11

Use of Proceeds

64

6.12

Material Contracts

64

6.13

Covenant to Guarantee Obligations

64

6.14

Covenant to Give Security

64

6.15

Further Assurances

65

6.16

Anti-Corruption Laws

65

6.17

Broker-Dealer Subsidiary Deposit Account

65

 

 

 

ARTICLE VII NEGATIVE COVENANTS

66

 

 

 

7.01

Liens

66

7.02

Indebtedness

68

7.03

Investments

70

7.04

Fundamental Changes

71

7.05

Dispositions

72

7.06

Restricted Payments

73

7.07

Change in Nature of Business

73

7.08

Transactions with Affiliates

73

7.09

Burdensome Agreements

74

7.10

Use of Proceeds

74

7.11

Financial Covenants

74

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes

75

7.13

Sale and Leaseback Transactions

75

7.14

Prepayments, Etc. of Indebtedness

75

7.15

Payment of Indebtedness under the Subordinated Note

75

7.16

Amendment, Etc. of Indebtedness; Amendments to UK Cash Management Documents

76

7.17

Ownership of Subsidiaries

76

7.18

Sanctions

76

 

ii

--------------------------------------------------------------------------------


 

7.19

Anti-Corruption Laws

76

7.20

Broker-Dealer Subsidiaries

76

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

77

 

 

 

8.01

Events of Default

77

8.02

Remedies upon Event of Default

79

8.03

Application of Funds

80

 

 

 

ARTICLE IX CONTINUING GUARANTY

80

 

 

 

9.01

Guaranty

80

9.02

Rights of Lender

80

9.03

Certain Waivers

81

9.04

Obligations Independent

81

9.05

Subrogation

81

9.06

Termination; Reinstatement

81

9.07

Stay of Acceleration

82

9.08

Condition of Borrower

82

9.09

Appointment of Borrower

82

9.10

Right of Contribution

82

9.11

Keepwell

82

 

 

 

ARTICLE X MISCELLANEOUS

83

 

 

 

10.01

Amendments, Etc.

83

10.02

Notices; Effectiveness; Electronic Communications

83

10.03

No Waiver; Cumulative Remedies; Enforcement

84

10.04

Expenses; Indemnity; Damage Waiver

84

10.05

Payments Set Aside

86

10.06

Successors and Assigns

86

10.07

Treatment of Certain Information; Confidentiality

87

10.08

Right of Setoff

87

10.09

Interest Rate Limitation

88

10.10

Counterparts; Integration; Effectiveness

88

10.11

Survival of Representations and Warranties

88

10.12

Severability

89

10.13

Governing Law; Jurisdiction; Etc.

89

10.14

Waiver of Jury Trial

90

10.15

Subordination

90

10.16

No Advisory or Fiduciary Responsibility

90

10.17

Electronic Execution

91

10.18

USA PATRIOT Act Notice

91

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01(a)

Certain Addresses for Notices

Schedule 1.01(b)

Broker-Dealer Subsidiaries

Schedule 5.18(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.18(b)

Loan Parties

Schedule 7.01

Existing Liens

Schedule 7.02

Existing Indebtedness

Schedule 7.03

Existing Investments

 

EXHIBITS

 

Exhibit A

Form of Compliance Certificate

Exhibit B

Form of Joinder Agreement

Exhibit C

Form of Loan Notice

Exhibit D

Form of Notice of Loan Prepayment

Exhibit E

Form of Solvency Certificate

Exhibit F-1

Form of U.S. Tax Compliance Certificate

Exhibit F-2

Form of U.S. Tax Compliance Certificate

Exhibit F-3

Form of U.S. Tax Compliance Certificate

Exhibit F-4

Form of U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of August 18, 2015 among HOULIHAN
LOKEY, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein) and BANK OF AMERICA, N.A., as the Lender.

 

WHEREAS, the Borrower has requested that the Lender make loans and other
financial accommodations in an aggregate principal amount of up to $75,000,000;
and

 

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, (a) with respect to Eurodollar Rate Loans, 1.00%,
(b) with respect to Base Rate Loans, 0.00%, (c) with respect to Letters of
Credit, 1.00%, and (d) with respect to the Commitment Fee, 0.30%.

 

“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the capitalized amount of the remaining lease or similar payments under
the relevant lease or other applicable agreement or instrument that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease, (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts and making

 

5

--------------------------------------------------------------------------------


 

appropriate adjustments, determined by the Lender in its reasonable judgment,
and (d) in respect of any Sale and Leaseback Transaction of any Person, the
present value (discounted in accordance with GAAP at the debt rate implied in
the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended March 31, 2015, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Autoborrow Agreement” has the meaning specified in Section 2.02(e).

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of the Lender to make Revolving Loans and L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors and assigns.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1.00%).  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Borrowing.

 

“Broker-Dealer Subsidiary” means (a) each Subsidiary listed on Schedule 1.01(b),
and (b) any other Subsidiary that is registered as a broker-dealer pursuant to
Section 15 of the Securities Exchange Act or that is regulated as a
broker-dealer or educator under any foreign securities law, or that is
registered as a Futures Commission Merchant (“FCM”), Introducing Broker (“IB”)
or other regulated entity pursuant to the Commodity Exchange Act or the
equivalent under any foreign securities Law.

 

“Broker-Dealer Subsidiary Deposit Account” means that certain deposit account
maintained by the Borrower with the Lender and designated as the “Houlihan Lokey
Broker-Dealer Subsidiary Deposit

 

6

--------------------------------------------------------------------------------


 

Account”, into which any Net Capital Overage is to be deposited by any
Broker-Dealer Subsidiary pursuant to Section 6.17.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located or Los Angeles,
California and, if such day relates to any Eurodollar Rate Loan, means any such
day that is also a London Banking Day.

 

“Capital Expenditure” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), to the extent required to be capitalized in
accordance with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than one (1) year from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i)(A) is the
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one (1) year from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than two
hundred seventy (270) days from the date of acquisition thereof;

 

(d)                                 repurchase obligations with a term of not
more than thirty (30) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause
(b) above, which repurchase obligations are secured by a valid security interest
in the underlying securities;

 

7

--------------------------------------------------------------------------------


 

(e)                                  Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
such that at least ninety-five percent (95%) of such Investments are of the
character, quality and maturity described in clauses (a), (b), (c) and (d) of
this definition; and

 

(f)                                   Other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“CFC” means a Person that is a controlled foreign corporation within the meaning
of Section 957 of the Code.

 

“CFC Holdco” means any direct or indirect Domestic Subsidiary of the Borrower
all or substantially all of the assets of which consist of, directly or
indirectly, Equity Interests or debt obligations of one or more CFCs.

 

“CFTC” means the Commodities Futures Trading Commission or any other regulatory
body that succeeds to the functions of the Commodities Futures Trading
Commission.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (other than the Permitted Holders) is or becomes
the “beneficial owner” (as defined for purposes of this clause (a) in
Rules 13d-3 and 13d-5 under the Securities Exchange Act, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Equity Interests representing thirty-five percent
(35%) or more of the aggregate ordinary voting power for the Board of Directors
of the Borrower represented by the issued and

 

8

--------------------------------------------------------------------------------


 

outstanding Equity Interests of the Borrower on a fully-diluted basis (and
taking into account all such voting power represented by securities that such
“person” or “group” has the right to acquire pursuant to any option right) and
the percentage of aggregate ordinary voting power for the Board of Directors of
the Borrower so held is greater than the percentage of the aggregate ordinary
voting power for the Board of Directors of the Borrower represented by the
Equity Interests of the Borrower “beneficially owned” by the Permitted Holders
on a fully-diluted basis (and taking into account all such voting power
represented by securities that the Permitted Holders have right to acquire
pursuant to any option right); or

 

(b)                                 during any period of twenty-four (24)
consecutive months, a majority of the members of the Board of Directors of the
Borrower cease to be composed of individuals (i) who were members of that Board
of Directors on the first day of such period, (ii) whose election or nomination
to that Board of Directors was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that Board of Directors or (iii) whose election or nomination to
that Board of Directors was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that Board of Directors; or

 

(c)                                  at any time, a “change of control” (or any
similar event, however designated) occurs under the Subordinated Note, the FRAM
Notes or any other Indebtedness with an aggregate principal amount in excess of
the Threshold Amount.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Lender, for the benefit of the Secured Parties,
are purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.  Notwithstanding anything in the Loan Documents to the
contrary, the term “Collateral” shall not include any Excluded Property.

 

“Collateral Documents” means, collectively, the Pledge Agreement, each Joinder
Agreement, each of the security agreements, pledge agreements or other similar
agreements delivered to the Lender pursuant to Section 6.14, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Lender for the benefit of the Secured Parties.

 

“Commitment” means the Revolving Commitment.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a Consolidated basis, all Capital Expenditures during such
period, other than Capital

 

9

--------------------------------------------------------------------------------


 

Expenditures that are funded with the proceeds of non-revolving Indebtedness or
the issuance of Equity Interests (other than Disqualified Capital Stock).

 

“Consolidated Cash Taxes” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the aggregate of all federal, state, and
local and foreign income taxes, as determined in accordance with GAAP, to the
extent the same are paid in cash during such period.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income (or, in the case of amounts
pursuant to clause (a)(ix) below, not already included in Consolidated Net
Income): (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable for such period,
(iii) depreciation and amortization expense for such period, (iv) fees and
expenses for such period incurred in connection with the negotiation, execution
and delivery of the Loan Documents and any amendments, modifications or
refinancings thereof in an aggregate amount not to exceed $1,000,000, (v) fees
and expenses for such period in connection with the IPO or any issuance of
Equity Interests of the Borrower in connection therewith in an aggregate amount
not to exceed $11,000,000, (vi) all unusual or non-recurring losses or expenses
during such period; provided, that, the aggregate amount added back pursuant to
this clause (a)(vi) for any period shall not exceed five percent (5%) of
Consolidated EBITDA prior to giving effect to any such add-backs for such
period, (vii) all non-cash expenses, losses or charges for such period
(including, without limitation, any non-cash stock based compensation expense
for such period) which do not represent an accrual or reserve for potential cash
payment in such period or any future period, (viii) fees and expenses for such
period in connection with any issuance of Qualified Capital Stock of the
Borrower, any issuance of Indebtedness permitted pursuant to Section 7.02, and
any Investment permitted pursuant to Section 7.03 (including, for the avoidance
of doubt, any Permitted Acquisition), in each case, whether or not consummated,
in an aggregate amount not to exceed $10,000,000 and (ix) cost savings for such
period projected by the Borrower in good faith to be realized as a result of
actions which have been taken or which are committed to be taken in connection
with Acquisitions after the Closing Date, net of the amount of actual benefits
realized during such period from such actions; provided, that, (A) in the
Compliance Certificate required to be delivered pursuant to Section 6.02, the
Borrower shall certify that such cost savings (x) are reasonably anticipated to
be realized within twelve (12) months after the consummation of the applicable
Acquisition and (y) are factually supportable as determined in good faith by the
Borrower, (B) no cost savings shall be added pursuant to this clause (a)(ix) to
the extent duplicative of any amounts otherwise added to, or included in,
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period, (C) projected amounts (that are not yet realized) may no longer
be added in calculating Consolidated EBITDA pursuant to this clause (a)(ix) to
the extent occurring more than four (4) full fiscal quarters after the specified
action taken in order to realize such projected cost savings and (D) the
aggregate amount added back pursuant to this clause (a)(ix) for any period shall
not exceed the sum of (x) three percent (3%) of Consolidated EBITDA prior to
giving effect to any such add-backs for such period plus (y) any additional cost
savings (meeting the requirements set forth in sub-clauses (A) through (C) of
this clause (a)(ix)) approved by the Lender in its sole discretion for adding
back pursuant to this clause (a)(ix); minus (b) the following, without
duplication, to the extent included in calculating such Consolidated Net Income:
(i) all non-cash income or gains for such period, (ii) all unusual or
non-recurring gains for such period, and (iii) federal, state, local and foreign
income tax credits during such period.  Notwithstanding the foregoing, subject
to Section 1.03(d), “Consolidated EBITDA” for (w) the fiscal quarter ended
September 30, 2014 shall be equal to $36,500,000, (x) the fiscal quarter ended
December 31, 2014 shall be equal to $46,600,000, (y) the fiscal quarter ended
March 31, 2015 shall be equal to $50,100,000 and (z) the fiscal quarter ended
June 30, 2015 shall be equal to $40,300,000.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the Measurement
Period most recently ended, minus (ii) Consolidated Cash Taxes for such period,
minus (iii) Consolidated Capital Expenditures for such period, minus (iv) all
prepayments of the Subordinated Note made in cash for such period, minus (v) all
prepayments of the FRAM Notes made in cash for such period to (b) the sum of
(i) Consolidated Interest Charges paid in cash for the Measurement Period most
recently ended, plus (ii) Consolidated Scheduled Funded Debt Payments for such
period, plus (iii) all Restricted Payments made in cash for such period (other
than Restricted Payments made to any Loan Party or any Subsidiary); provided
that for purposes of calculating the Consolidated Fixed Charge Coverage Ratio:

 

(A)                               the portion of Consolidated Scheduled Funded
Debt Payments relating to (1) the FRAM Notes for the period ended September 30,
2015, and (2) the Subordinated Note for the period ended June 30, 2016 shall, in
each case, be the actual quarterly amortization payment made on the FRAM Notes
and the Subordinated Note for the period of one fiscal quarter then ended
multiplied by four (4);

 

(B)                               the portion of Consolidated Scheduled Funded
Debt Payments relating to (1) the FRAM Notes for the period ended December 31,
2015, and (2) the Subordinated Note for the period ended September 30, 2016
shall, in each case, be the actual quarterly amortization payments made on the
FRAM Notes and the Subordinated Note for the period of two fiscal quarters then
ended multiplied by two (2);

 

(C)                               the portion of Consolidated Scheduled Funded
Debt Payments relating to (1) the FRAM Notes for the period ended March 31,
2016, and (2) the Subordinated Note for the period ended December 31, 2016
shall, in each case, be the actual quarterly amortization payments made on the
FRAM Notes and the Subordinated Note for the period of three fiscal quarters
then ended multiplied by four-thirds (4/3);

 

(D)                               the portion of Consolidated Interest Charges
relating to the Subordinated Note and the FRAM Notes for the period ended
September 30, 2015 shall be the actual interest payments made on the
Subordinated Note and the FRAM Notes for the period of one fiscal quarter then
ended multiplied by four (4);

 

(E)                                the portion of Consolidated Interest Charges
relating to the Subordinated Note and the FRAM Notes for the period ended
December 31, 2015 shall be the actual interest payments made on the Subordinated
Note and the FRAM Notes for the period of two fiscal quarters then ended
multiplied by two (2); and

 

(F)                                 the portion of Consolidated Interest Charges
relating to the Subordinated Note and the FRAM Notes for the period ended
March 31, 2016 shall be the actual interest payments made on the Subordinated
Note and the FRAM Notes for the period of three fiscal quarters then ended
multiplied by four-thirds (4/3).

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a Consolidated basis determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of, without
duplication, (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
paid or payable with respect to discontinued

 

11

--------------------------------------------------------------------------------


 

operations and (c) the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary prepayments made during the applicable period,
(b) shall be deemed to include the Attributable Indebtedness and (c) shall not
include any voluntary prepayments made pursuant to Section 2.05.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the Voting Stock of such
Person.

 

“Controlled Affiliates” means, as to any Person, any other Person that directly
or indirectly is in control of, is controlled by, or is under common control
with, such Person.

 

“Cost of Acquisition” means the purchase consideration for any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests (other than
Qualified Capital Stock of the Borrower (to the extent not constituting a Change
of Control)) or of properties or otherwise and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, deferred purchase price,

 

12

--------------------------------------------------------------------------------


 

Earn Out Obligations and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person.  For purposes of determining the aggregate consideration paid for an
Acquisition at the time of such Acquisition, the amount of any Earn Out
Obligations shall be deemed to be the amount reasonably anticipated to be paid
at the time of consummation of such Acquisition.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Designated Examining Authority” means FINRA, the NFA or any other exchange that
has been designated as a Broker-Dealer Subsidiary’s designated examining
authority, as such term is defined in Rule 15c3-1(c)(12) promulgated under the
Securities Exchange Act.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Designated Self-Regulatory Organization” has the meaning specified in
Section 3(a)(26) of the Securities Exchange Act.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Maturity Date, (b) requires the payment of
any cash dividends at any time prior to the ninety-first (91st) day after the
Maturity Date, (c) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in clause (a) or (b) above, in each case at any time prior
to the ninety-first (91st) day after the Maturity Date, or (d) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided, that, any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the

 

13

--------------------------------------------------------------------------------


 

holders of any security into or for which such Equity Interests are convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
or repurchase such Equity Interests upon the occurrence of a change in control
or an asset sale occurring prior to the ninety-first (91st) day after the
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem or repurchase any such
Equity Interests pursuant to such provisions prior to the Facility Termination
Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Warning Threshold” means, with respect to any Broker-Dealer Subsidiary,
those circumstances set forth in Rule 17a-11(b) promulgated under the Securities
Exchange Act pursuant to which a broker-dealer is required to give an “early
warning” notice of capital-related problems to the SEC.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including, without limitation, purchase price adjustments or other indemnity
obligations) pursuant to the documentation relating to such Acquisition.  For
purposes of determining the amount of any Earn Out Obligations to be included in
the definition of Funded Indebtedness, the amount of Earn Out Obligations shall
be deemed to be the aggregate liability in respect thereof, as determined in
accordance with GAAP.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, but not limited to, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

14

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan if there is any potential liability therefor
or notification that a Multiemployer Plan is in reorganization, (d) the filing
of a notice of intent to terminate, or the treatment of a Pension Plan amendment
as a termination under Section 4041 or 4041A of ERISA, (e) the institution by
the PBGC of proceedings to terminate a Pension Plan, (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, (g) the
determination that any Pension Plan is considered an at-risk plan or a
Multiemployer Plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA,
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Lender, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Lender from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time, two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;

 

provided, that, (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

15

--------------------------------------------------------------------------------


 

“Excluded Property” means, with respect to any Loan Party, (a) the Equity
Interests of any Immaterial Subsidiary, and (b) pledges of, and security
interests in, any Equity Interests the pledge or grant of a security interest in
which are prohibited by applicable Law; provided, that, in the event of the
termination or elimination of any such prohibition contained in any applicable
Law, a security interest in such Equity Interests shall be automatically and
simultaneously granted under the Collateral Documents and shall be included as
Collateral.

 

“Excluded Subsidiary” means (a) each Broker-Dealer Subsidiary, (b) each CFC
Holdco, (c) each Immaterial Subsidiary, (d) each Foreign Subsidiary, (e) each
direct and indirect Subsidiary of any Foreign Subsidiary and (f) each Subsidiary
that is prohibited by applicable Law from providing a guaranty to secure the
Secured Obligations; provided, that, in the event of the termination or
elimination of any such prohibition contained in any applicable Law, such
Subsidiary shall immediately comply with Section 6.13 and become a Guarantor
hereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the Laws of, or having its principal office or its
applicable lending office located in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full in cash (other than contingent indemnification
obligations for which no claim has been asserted), and (c) all Letters of Credit
have terminated or expired (other than Letters of Credit as to which other
arrangements with respect thereto reasonably satisfactory to the Lender shall
have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

16

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
between a non-U.S. jurisdiction and the United States of America with respect to
the foregoing.

 

“FCM” has the meaning specified in the definition of “Broker-Dealer Subsidiary”.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the Lender.

 

“Fee Letter” means the fee letter agreement, dated the Closing Date, among the
Borrower and the Lender.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Form S-1” means the Form S-1 filed by the Borrower with the SEC on July 10,
2015, and amended on July 24, 2015 including all schedules and exhibits attached
thereto, as the same may be further amended from time to time prior to the
Closing Date.

 

“FRAM” means FRAM Holdings, Inc., a Delaware corporation.

 

“FRAM Notes” means those certain long term floating notes in an aggregate
principal amount of $18.1 million representing obligations owed by the Borrower
to former employees of FRAM in connection with the repurchase of Equity
Interests of FRAM from the same.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations for borrowed money,
whether current or long-term (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the principal
portion of all obligations under conditional sale or other title retention
agreements relating to property purchased by any Person or any Subsidiary
thereof (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (e) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), including, without limitation, any Earn Out

 

17

--------------------------------------------------------------------------------


 

Obligations, (f) all Attributable Indebtedness, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Disqualified Capital Stock in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Funded Indebtedness of other Persons secured by (or for which
the holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (i) all Guarantees with respect
to Funded Indebtedness of the types specified in clauses (a) through (h) above
of another Person, and (j) all Funded Indebtedness of the types referred to in
clauses (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
that such Funded Indebtedness is expressly made non-recourse to such Person. 
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or

 

18

--------------------------------------------------------------------------------


 

determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13,
(c) with respect to Secured Obligations owing by any Loan Party arising under
Secured Cash Management Agreements and Secured Hedge Agreements and any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 9.01 and 9.11) under the Guaranty, the Borrower, and (d) the successors
and permitted assigns of the foregoing; provided, however, in no event shall any
Excluded Subsidiary be a Guarantor.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“HMT” has the meaning specified in the definition of “Sanctions(s)”.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Houlihan Lokey UK” means Houlihan Lokey Capital (Holdings) Ltd., a UK private
limited company.

 

“IB” has the meaning specified in the definition of “Broker-Dealer Subsidiary”.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary designated as such
by the Borrower in writing to the Lender whose: (a)(i) total assets, as of that
date, are less than the greater of (A) $2,500,000 or (B) two and one-half
percent (2½%) of Consolidated assets of the Borrower and its Subsidiaries and
(ii) whose total assets, as of that date and together with the total assets of
all other Immaterial Subsidiaries as of such date, are less than the greater of
(A) $5,000,000 or (B) five percent (5%) of Consolidated assets of the Borrower
and its Subsidiaries, or (b) (i) total revenues for the most recently ended
twelve (12) month period do not exceed the greater of (A) $2,500,000 or (B) two
and one-half percent (2½%) of Consolidated revenues of the Borrower and its
Subsidiaries, and (ii) whose total revenues for the most recently ended twelve
(12) month period, together with the total revenues for the most recently ended
twelve (12) month period for all other Immaterial Subsidiaries, do not exceed
the greater of (A) $8,000,000 or (B) five percent (5%) of Consolidated revenues
of the Borrower and its Subsidiaries; provided, that, a Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly,
Guarantees or otherwise provides direct credit support for any Indebtedness of
any Loan Party.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all Funded Indebtedness, (b) the Swap
Termination Value of any Swap Contract, (c) all Earn Out Obligations prior to
such time as such Earn Out Obligations become due and payable and remain unpaid
for thirty (30) days, (d) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a), (b) and (c)

 

19

--------------------------------------------------------------------------------


 

above of any other Person, and (e) all Indebtedness of the types referred to in
clauses (a) through (d) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person or a Subsidiary thereof is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
or such Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Debt” has the meaning specified in Section 7.02.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates, and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice or such other period that is twelve (12)
months or less requested by the Borrower and consented to by the Lender;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Interim Financial Statements” has the meaning specified in Section 4.01(d)(i).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition.  For purposes of covenant compliance, the amount
of any Investment shall be (i) the amount actually invested, without adjustment
for subsequent increases or decreases in the value of such Investment, minus
(ii) the amount of dividends or distributions received in connection with such
Investment and any return of capital or repayment of principal received in
respect of such Investment that, in each case, is received in cash or Cash
Equivalents.

 

20

--------------------------------------------------------------------------------


 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IPO” means the initial public offering of the Equity Interests of the Borrower
pursuant to the Form S-1.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of
Section 6.13.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” means Bank of America.

 

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 

21

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next succeeding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Revolving Commitment.  The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Commitment.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Rate” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by the Lender to the Borrower under
Article II in the form of a Revolving Loan.

 

“Loan Documents” means, collectively, this Agreement, the Guaranty, the
Collateral Documents, the Fee Letter, each Issuer Document, each Joinder
Agreement, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.12 (but specifically excluding any
Secured Hedge Agreement or any Secured Cash Management Agreement).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit C or
such other form as may be approved by the Lender (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Lender), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Loan
Parties and their Subsidiaries, taken as a whole, (b) a material impairment of
the rights and remedies of the Lender under any Loan Document, or of the ability
of the Loan Parties (taken as a whole) to perform their obligations under the
Loan Documents, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

22

--------------------------------------------------------------------------------


 

“Material Contract” means, with respect to the Borrower and its Subsidiaries,
each contract or agreement (a) which is material to the operations, business,
assets, properties, or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) any other contract, agreement, permit
or license, written or oral, of the Borrower and its Subsidiaries as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

 

“Material Foreign Subsidiary” means any Foreign Subsidiary (other than Houlihan
Lokey UK) that, as of any date of determination, either (a) has total assets as
of the last day of the most recently ended Measurement Period that exceed the
greater of (i) $5,000,000 and (ii) five percent (5%) of Consolidated assets of
the Borrower and its Subsidiaries as of such date, or (b) generated total
revenues for the most recently ended Measurement Period that exceed the greater
of (i) $8,000,000 and (ii) five percent (5%) of Consolidated revenues of the
Borrower and its Subsidiaries for such Measurement Period.

 

“Material Indebtedness” means Funded Indebtedness in an aggregate principal
amount in excess of the Threshold Amount.

 

“Maturity Date” means August 18, 2017; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, (a) for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
on the last day of any fiscal quarter of the Borrower, the four (4) fiscal
quarters of the Borrower ending on the last day of such fiscal quarter, and
(b) for all other purposes, the most recently completed four (4) fiscal quarters
of the Borrower for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) or (b).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.12(a)(i) or (a)(ii), an amount equal to one
hundred two percent (102%) of the Outstanding Amount of all L/C Obligations, and
(b) otherwise, an amount determined by Lender.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Capital” means “net capital” as that term is defined in the Net Capital
Rule.

 

“Net Capital Overage” means, at any time the same is determined, the amount, if
any, by which any Broker-Dealer Subsidiary’s Net Capital exceeds the sum of
(a) the highest amount of Net Capital such Broker-Dealer Subsidiary is required
at such time to maintain (including capital accounts necessary to maintain
current reporting status) by any Governmental Authority or any self-regulatory
organization, plus (b) one hundred percent (100%) of the amount set forth in
clause (a), plus (c) $20,000,000.

 

23

--------------------------------------------------------------------------------


 

“Net Capital Rule” means Rule 15c3-1 promulgated under the Securities Exchange
Act, including any successor rule under the Securities Exchange Act relating to
net capital requirements of broker-dealers.

 

“NFA” means the National Futures Association or any other regulatory body that
succeeds to the functions of the National Futures Association.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction), (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction), and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“ORIX” means ORIX USA Corporation, a Delaware corporation.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

 

24

--------------------------------------------------------------------------------


 

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans, as the case may be,
occurring on such date, and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Participant Register” has the meaning specified in Section 10.06(c).

 

“Patriot Act” has the meaning specified in Section 10.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that, (a) the Target of such acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business, (b) for any Acquisition involving a Cost of Acquisition in
excess of $5,000,000, the Borrower shall have delivered to the Lender a Pro
Forma Compliance Certificate demonstrating that, upon giving Pro Forma Effect to
such Acquisition, (i) the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the end of the most recent Measurement
Period; and (ii) the Consolidated Leverage Ratio is at least 0.25 to 1.0 less
than the ratio required to be maintained at such time by Section 7.11(a),
(c) the Target shall have earnings before interest, taxes, depreciation and
amortization for the four (4) fiscal quarter period prior to the acquisition
date in an amount greater than negative $5,000,000, (d) no Event of Default
shall exist or would result from giving effect to such Acquisition, (e) such
Permitted Acquisition shall have been approved by the Board of Directors and/or
the shareholders (or equivalent) of the applicable Loan Party and the Target,
(f) each Subsidiary acquired in connection with such Acquisition shall become a
Loan Party and/or the assets acquired shall be subject to Liens in favor of the
Lender, in each case in accordance with, and to the extent required by, Sections
6.13 and/or 6.14, and (g) the Cost of Acquisition paid by the Loan Parties for
all Acquisitions made during the term of this Agreement shall not exceed
$150,000,000 (and if the Cost of Acquisition for any such Acquisition exceeds
$50,000,000, the Loan Parties shall have delivered to the Lender (i) a certified
copy of the purchase agreement with respect to such Acquisition, (ii) if
available, annual financial statements (including audits, if available) of

 

25

--------------------------------------------------------------------------------


 

the Target for the past three fiscal year periods and the most current interim
financial statements of the Target, and (iii) updated projections for the Loan
Parties incorporating the Target of such Acquisition).

 

“Permitted Business” means any business that is permitted pursuant to
Section 7.07.

 

“Permitted Holders” means ORIX (and its Controlled Affiliates), the Voting Trust
and the Voting Trustees.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business, (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that, if the transferor of such property is a Loan Party then either
(i) the transferee thereof must a Loan Party (or shall be a Person organized
under the Laws of the United Sates and shall become a Loan Party hereunder) or
(ii) or (to the extent such transaction constitutes an Investment, such
transaction is permitted by Section 7.03, (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof,
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
and (e) the sale or Disposition of Cash Equivalents or UK Cash Management
Investments for fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of the Borrower or any ERISA Affiliate or any such Plan to which
the Borrower or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

 

“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed in favor of the Lender by each of the Loan Parties.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Specified Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded and (ii) with respect to any Acquisition or Investment, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Lender, (b) any
retirement of Indebtedness and (c) any incurrence or assumption of Indebtedness
by the Borrower or any Subsidiary (and if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (x) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Borrower and (y) any such calculation shall be
subject to the applicable limitations set forth in the definition of
Consolidated EBITDA.

 

26

--------------------------------------------------------------------------------


 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio and Consolidated
EBITDA as of the most recent Measurement Period after giving Pro Forma Effect to
the applicable Specified Transaction.

 

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Register” has the meaning specified in Section 10.06(b).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Responsible Officer” means the executive chairman, chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Lender or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.  To the extent requested by the Lender, each Responsible
Officer will provide an incumbency certificate and to the extent requested by
the Lender, appropriate authorization documentation, in form and substance
reasonably satisfactory to the Lender.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

27

--------------------------------------------------------------------------------


 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01.

 

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01 and (b) issue Letters of Credit for the
account of the Borrower pursuant to Section 2.03.  The Revolving Commitment on
the Closing Date shall be $75,000,000.

 

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitment at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other sanctions
authority having authority or jurisdiction over the Borrower or any of its
Subsidiaries.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and/or any Subsidiary and the Lender or an Affiliate of the
Lender.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and/or any Subsidiary and the Lender or an Affiliate of the Lender.

 

“Secured Obligations” means (a) in the case of the Borrower, (i) all
Obligations, (ii) all obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements and (iii) all costs and expenses
incurred in connection with enforcement and collection of the foregoing to the
extent required to be paid by the Loan Parties pursuant to Section 10.04, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b) in
the case of any Guarantor, such Guarantor’s Guaranteed Obligations; provided,
that, Secured Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

“Secured Parties” means, collectively, the Lender, the Affiliates of the Lender
party to Secured Cash Management Agreements and Secured Hedge Agreements and the
Indemnitees.

 

28

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, including
all amendments thereto and regulations promulgated thereunder.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“SIPC” means the Securities Investor Protection Corporation, or any Governmental
Authority succeeding to any of its principal functions.

 

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit E.

 

“Solvent” and “Solvency” mean, with respect to any Person (or group of Persons)
on any date of determination, that on such date (a) the fair value of the
property of such Person (or group of Persons) is greater than the total amount
of liabilities, including contingent liabilities, of such Person (or group of
Persons), (b) the present fair saleable value of the assets of such Person (or
group of Persons) is not less than the amount that will be required to pay the
probable liability of such Person (or group of Persons) on its (or their) debts
as they become absolute and matured, (c) such Person does (or group of Persons
do) not intend to, and does (or do) not believe that it (or they) will, incur
debts or liabilities beyond the ability of such Person (or group of Persons) to
pay such debts and liabilities as they mature, (d) such Person (or group of
Persons) is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which the property of such Person (or group of
Persons) would constitute an unreasonably small capital, and (e) such Person (or
group of Persons) is able to pay its (or their) debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

 

“Specified Disposition” means any sale, transfer or other Disposition of all or
substantially all of the assets or of all of the Equity Interests of any
Subsidiary or of any business unit, line of business or division of the Borrower
or any Subsidiary (including the termination or discontinuance of activities
constituting a business) or any other sale, transfer or other Disposition that
results in a Person ceasing to be a Subsidiary.

 

“Specified Transaction” means (a) any Acquisition, any Investment that results
in a Person becoming a Subsidiary, any Specified Disposition, in each case,
whether by merger, consolidation or otherwise, or any incurrence or repayment of
Indebtedness or (b) any other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant, calculation as to Pro
Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

 

“Subordinated Note” means the unsecured subordinated note of the Borrower dated
as of the Closing Date in an aggregate original principal amount of $45,000,000
payable to ORIX.

 

29

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning specified in the definition of “Permitted Acquisition.”

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Threshold Amount” means $15,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 

30

--------------------------------------------------------------------------------


 

“Transactions” means, collectively, the execution and delivery of this Agreement
and the other Loan Documents, the Credit Extensions to be made on the Closing
Date, the consummation of the IPO and the execution and delivery of the
Subordinated Note and the UK Cash Management Documents.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UK Cash Management Agreement” means that certain Cash Management Agreement,
dated as of the Closing Date, by and between Houlihan Lokey UK and ORIX Global
Capital, Ltd, a UK private limited company.

 

“UK Cash Management Documents” means the UK Cash Management Agreement, the UK
Cash Management Guarantee and the UK Cash Management Note.

 

“UK Cash Management Guarantee” means that certain Guarantee Agreement, dated as
of the Closing Date, between ORIX and Houlihan Lokey UK.

 

“UK Cash Management Investments” has the meaning set forth in Section 7.03(k).

 

“UK Cash Management Note” means that certain promissory note, dated as of the
Closing Date, between Houlihan Lokey UK, as promisee, and ORIX Global Capital,
Ltd, a UK private limited company, as promissor.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Voting Trust” means the voting trust established by the Voting Trust Agreement.

 

“Voting Trust Agreement” means that certain Voting Trust Agreement dated as of
August 18, 2015, by and among the Borrower, certain holders of the class B
common stock of the Borrower and the Voting Trustees party thereto, as in effect
on the date hereof and as may be amended in a manner not materially adverse to
the Lender.

 

31

--------------------------------------------------------------------------------


 

“Voting Trustees” means the “Trustees” (as defined in the Voting Trust
Agreement) appointed in accordance with the terms of Section 1 of the Voting
Trust Agreement.

 

“Withholding Agent” shall mean any Loan Party.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the Loan
Documents and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, modified,
extended, restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein or in accordance with GAAP.  Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or Lender shall so request,
the Lender and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  Without limiting
the foregoing, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities. All references herein to Consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a Consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

(d)                                 Pro Forma Calculations.  Notwithstanding
anything to the contrary contained herein, all calculations of the Consolidated
Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio and Consolidated
EBITDA shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable Measurement Period to which such
calculation relates, and/or subsequent to the end of such Measurement Period but
not later than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Leverage Ratio, the Consolidated
Fixed Charge Coverage Ratio and/or Consolidated EBITDA for purposes of
determining compliance with Section 7.11, any Specified Transaction and any
related adjustment contemplated in the definition of Pro Forma Basis that
occurred subsequent to the end of the applicable Measurement Period shall not be
given Pro Forma Effect.  For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 7.11, (x) in the case of any such
compliance required after delivery of financial statements for the fiscal
quarter ending September 30, 2015, such Pro Forma Compliance shall be determined
by reference to the maximum Consolidated Leverage Ratio, minimum Consolidated
Fixed Charge Coverage Ratio and/or minimum Consolidated EBITDA, as applicable,
permitted for the fiscal quarter most recently then ended for which financial
statements have been delivered (or were required to have been delivered) in
accordance with Section 6.01(a) or (b), or (y) in the case of any such
compliance required prior to the delivery referred to in clause (x) above, such
Pro Forma Compliance shall be determined by reference to the maximum
Consolidated Leverage Ratio, minimum Consolidated Fixed Charge Coverage Ratio
and/or minimum Consolidated EBITDA, as applicable, permitted for the fiscal
quarter ending September 30, 2015.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

33

--------------------------------------------------------------------------------


 

1.06                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07                        UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Loans.

 

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower, in Dollars, from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Revolving Commitment; provided, however, that after giving effect to any
Revolving Borrowing, the Total Revolving Outstandings shall not exceed the
Revolving Commitment.  Within the limits of the Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow
Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein; provided, however, any Revolving Borrowings made on
the Closing Date or any of the three (3) Business Days following the Closing
Date shall be made as Base Rate Loans unless the Borrower delivers a Funding
Indemnity Letter not less than three (3) Business Days prior to the date of such
Revolving Borrowing.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Notice of Borrowing.  Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Lender, which may be given by (i) telephone or (ii) a Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Lender of a Loan Notice.  Each such notice must be received by the Lender not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Lender not later than 11:00 a.m. four (4) Business Days prior to the
requested date of such Borrowing, conversion or continuation.  Not later than
11:00 a.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Lender shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period is available. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be, unless otherwise agreed by Lender, in a principal amount of $2,500,000 or a
whole multiple of $500,000 in excess thereof.  Except as provided in
Section 2.03(c),

 

34

--------------------------------------------------------------------------------


 

each Borrowing of or conversion to Base Rate Loans shall be, unless otherwise
agreed by Lender, in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.  Each Loan Notice shall specify (A) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, (B) the requested date of the Borrowing,
conversion or continuation (which shall be a Business Day), (C) the principal
amount of Loans to be borrowed, converted or continued, (D) the Type of Loans to
be borrowed or to which existing Loans are to be converted, and (E) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

(b)                                 Advances.  Following receipt of a Loan
Notice, upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Lender shall make the requested funds available to the Borrower either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower.

 

(c)                                  Eurodollar Rate Loans.  Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Lender.

 

(d)                                 Interest Periods. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect in respect of the
Revolving Facility.

 

(e)                                  Autoborrow.  Notwithstanding anything
contained herein to the contrary, in order to facilitate borrowings, the
Borrower and the Lender may mutually agree to, and are hereby authorized to,
enter into an autoborrow agreement in form and substance reasonably satisfactory
to the Lender (the “Autoborrow Agreement”) providing for the automatic advance
by the Lender of Revolving Loans under the conditions set forth in such
agreement, which shall be in addition to the conditions set forth herein.  At
any time an Autoborrow Agreement is in effect, the requirements for Revolving
Loan borrowings set forth herein shall not apply, and all Revolving Loan
borrowings shall be made in accordance with the Autoborrow Agreement.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Lender agrees (A) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (B) to honor drawings under the Letters of
Credit; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Revolving Commitment and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for

 

35

--------------------------------------------------------------------------------


 

the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                                  The Lender shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance,
unless the Lender has approved such expiry date;

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless the Lender
has approved such expiry date;

 

(C)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Lender from issuing the Letter of Credit, or any Law applicable to
the Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Lender shall
prohibit, or request that the Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Lender in good faith deems material to it;

 

(D)                               the issuance of the Letter of Credit would
violate one or more policies of the Lender applicable to letters of credit
generally;

 

(E)                                except as otherwise agreed by the Lender, the
Letter of Credit is in an initial stated amount less than $40,000;

 

(F)                                 the Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(G)                               the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;

 

(iii)                               The Lender shall be under no obligation to
amend any Letter of Credit if (A) the Lender would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
Lender in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower.  Such Letter of Credit
Application may be sent by fax transmission, by United States mail, by overnight
courier,

 

36

--------------------------------------------------------------------------------


 

by electronic transmission using the system provided by the Lender, by personal
delivery or by any other means acceptable to the Lender. Such Letter of Credit
Application must be received by the Lender not later than 11:00 a.m. at least
two (2) Business Days (or such later date and time as the Lender may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name
and address of the beneficiary thereof, (E) the documents to be presented by
such beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the purpose and nature of the requested Letter of Credit, and
(H) such other matters as the Lender may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Lender (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment; and (4) such other matters as the Lender may reasonably
require.  Additionally, the Borrower shall furnish to the Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Lender may reasonably
require.

 

(ii)                                  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the Lender will also deliver to
the Borrower a true and complete copy of such Letter of Credit or amendment.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the Lender may, in its reasonable
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that, any
such Auto-Extension Letter of Credit must permit the Lender to prevent any such
extension at least once in each twelve (12) month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the Lender, the Borrower shall
not be required to make a specific request to the Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lender
shall permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Lender shall not permit any such extension if (A) the Lender has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date from the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and
directing the Lender not to permit such extension.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender.  The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

 

(c)                                  Drawings and Reimbursements.  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Lender shall notify the Borrower

 

37

--------------------------------------------------------------------------------


 

thereof.  Not later than 2:00 p.m. (x) on the date of any payment by the Lender
under a Letter of Credit, if the Borrower received notice of such drawing prior
to 11:00 a.m., on such date or (y) otherwise on the Business Day immediately
following receipt by the Borrower of such notice (each such date, an “Honor
Date”), the Borrower shall reimburse the Lender in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the Lender by such time,
the Borrower shall be deemed to have requested a Revolving Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans.  Any notice given by the Lender pursuant to this Section 2.03(c) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(d)                                 Obligations Absolute.  The obligation of the
Borrower to reimburse the Lender for each drawing under each Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Lender or any other Person, whether in connection with this Agreement or by
such Letter of Credit, the transactions contemplated hereby or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, endorsement, certificate
or other document presented under or in connection with such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

(iv)                              waiver by the Lender of any requirement that
exists for the Lender’s protection and not the protection of the Borrower or any
waiver by the Lender which does not in fact materially prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the Lender in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, or the ISP, as
applicable;

 

(vii)                           any payment by the Lender under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

38

--------------------------------------------------------------------------------


 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

(e)                                  Role of the Lender.  The Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Lender
shall not have any responsibility to obtain any document (other than any sight
or time draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Lender, any of its Related Parties nor any correspondent, participant or
assignee of the Lender shall be liable or responsible for any of the matters
described in Section 2.03(d).  In furtherance and not in limitation of the
foregoing, the Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Lender shall not be responsible
for the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.  The Lender may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(f)                                   Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the Lender and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
Letter of Credit.  Notwithstanding the foregoing, the Lender shall not be
responsible to the Borrower for, and the Lender’s rights and remedies against
the Borrower shall not be impaired by, any action or inaction of the Lender
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Lender or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice; provided, that, the
foregoing waivers shall not apply to any claims against the Lender for direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the Lender.

 

(g)                                  Letter of Credit Fees.  The Borrower shall
pay to the Lender a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (A) due and payable on the first Business Day following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (B) computed on a quarterly basis in arrears.  If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

39

--------------------------------------------------------------------------------


 

(h)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the Lender hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04                        Reserved.

 

2.05                        Prepayments.

 

The Borrower may, upon notice to the Lender pursuant to delivery to the Lender
of a Notice of Loan Prepayment, at any time or from time to time voluntarily
prepay Revolving Loans in whole or in part without premium or penalty subject to
Section 3.05; provided that, unless otherwise agreed by the Lender (A) such
notice must be received by Lender not later than 11:00 a.m. (i) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(ii) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans be in a principal amount of $2,500,000 or a whole multiple
of $500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, that, any Notice of Loan Prepayment may be conditioned upon
the effectiveness of other credit facilities or capital raising, the
consummation of a particular Disposition or the occurrence of a change of
control as specified in such notice, in which case such notice may be revoked by
the Borrower (by notice to the Lender on or prior to the specified prepayment
date) if such condition is not satisfied.  Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Lender, terminate the Revolving Commitment or the Letter of Credit Sublimit,
or from time to time permanently reduce the Revolving Commitment or the Letter
of Credit Sublimit; provided that (i) any such notice shall be received by the
Lender not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Commitment if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving
Commitment or (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.

 

(b)                                 Mandatory.  If after giving effect to any
reduction or termination of the Revolving Commitment under this Section 2.06,
the Letter of Credit Sublimit exceeds the Revolving Commitment at such time, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Payment of Fees.  All fees in respect of
the Revolving Commitment accrued until the effective date of any termination of
the Revolving Commitment shall be paid on the effective date of such
termination.

 

2.07                        Repayment of Loans.

 

The Borrower shall repay to the Lender on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

2.08                        Interest and Default Rate.

 

(a)                                 Interest.  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)                                 Default Rate.

 

(i)                                     (A) If any amount of principal of any
Loan payable by any Loan Party under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) an Event of Default pursuant to Sections
8.01(f) or (g) exists, all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Loan Party under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Lender such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)                               Upon the request of the Lender, while any
Event of Default exists, all outstanding Obligations (including Letter of Credit
Fees) shall accrue at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest Payments.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

41

--------------------------------------------------------------------------------


 

2.09                        Fees.

 

In addition to certain fees described in subsection (g) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Lender a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Commitment exceeds the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period.  The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Lender such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11, bear interest for one (1) day.  Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.11                        Payments Generally.

 

All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  Except as otherwise specifically provided for
in this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

2.12                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, or (ii) the Borrower shall be required to provide Cash Collateral
pursuant to the terms hereof, the Borrower shall immediately following any
request by the Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Grant of Security Interest.  The Borrower
hereby grants to (and subjects to the control of) the Lender and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.12(c).  If at any time the Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Lender, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Lender, pay or provide to the
Lender additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in one or more blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.12 or Sections 2.03, 2.05 or 8.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations
and other obligations for which the Cash Collateral was so provided, prior to
any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to secure obligations shall be released
promptly following the determination by the Lender that there exists excess Cash
Collateral; provided, however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated obligations.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.01, the term “applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(c)                                  Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable Law any Other Taxes.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Loan Parties. The
Loan Parties shall jointly and severally indemnify the Lender, within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  If the Lender claims
indemnification pursuant to this Section 3.01(d), it shall notify the Loan
Parties of the imposition of the relevant Indemnified Taxes as soon as
practicable after the Lender becomes aware of such imposition.  A certificate as
to the amount of such payment or liability (together with a reasonable
explanation thereof) delivered to the Borrower by the Lender shall be conclusive
absent manifest error.

 

(e)                                  Evidence of Payments. As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.01, such Loan Party shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

 

(f)                                   Status of the Lender.

 

(v)                                 If the Lender is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document, it shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, the
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), Section 3.01(f)(ii)(B) and
Section 3.01(f)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject the
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Lender.

 

(vi)                              Without limiting the generality of the
foregoing,

 

(A)                               if Lender that is a U.S. Person, it shall
deliver to the Borrower on or prior to the date on it becomes the Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower), executed copies of IRS Form W-9 certifying that the Lender is
exempt from U.S. federal backup withholding Tax;

 

(B)                               if the Lender is a Foreign Lender, it shall,
to the extent it is legally entitled to do so, deliver to the Borrower (in such
number of copies as shall be requested by the Borrower) on or prior to the date
on which it becomes the Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect

 

44

--------------------------------------------------------------------------------


 

to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that the Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of the Foreign Lender are claiming the portfolio interest
exemption, the Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner.

 

(C)                               if the Lender is a Foreign Lender, it shall,
to the extent it is legally entitled to do so, deliver to the Borrower (in such
number of copies as shall be requested by the Borrower) on or prior to the date
on which the Foreign Lender becomes the Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to the Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
the Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender shall deliver to the Borrower at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional

 

45

--------------------------------------------------------------------------------


 

documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA and to determine that the
Lender has complied with the Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

The Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If the
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). The Borrower, upon the request of the Lender, shall repay to the Lender
the amount paid over pursuant to this Section 3.01(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that the Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 3.01(g) in
no event will the Lender be required to pay any amount to the Borrower pursuant
to this Section 3.01(g) the payment of which would place the Lender in a less
favorable net after-Tax position than the Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01(g) shall
not be construed to require any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 Survival. Each party’s obligations under
this Section 3.01 shall survive any assignment of rights by, or the replacement
of, the Lender, the termination of the Commitment and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

3.02                        Illegality.

 

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to make, maintain or fund any Credit Extension whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, (a) any obligation of the Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of the Lender making or maintaining Base Rate Loans the interest rate
on which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of the Lender shall, if
necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate, in each case until
the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (i) the Borrower
shall, upon demand from the Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period

 

46

--------------------------------------------------------------------------------


 

therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
it is no longer illegal for the Lender to determine or charge interest rates
based upon the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lender of
funding such Eurodollar Rate Loan, the Lender will promptly so notify the
Borrower.  Thereafter, (i) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. Notwithstanding the foregoing, in the case of such pending
request, the Lender, in consultation with the Borrower, may establish an
alternative interest rate for funding Loans in the applicable amount, and with
the same Interest Period as the Loan requested to be made, converted or
continued, as the case may be in which case, such alternative rate of interest
shall apply with respect to such Loans.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender (except any reserve requirement
contemplated by Section 3.04(d));

 

(ii)                                  subject the Lender to any taxes (other
than Indemnified Taxes or Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on the Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to the Lender of

 

47

--------------------------------------------------------------------------------


 

issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If the Lender
determines that any Change in Law affecting the Lender or the Lender’s Office or
the Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of the Lender or the Loans made by
or the Letters of Credit issued by the Lender, to a level below that which the
Lender or the Lender’s holding company could have achieved but for such Change
in Law (taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay the Lender such additional amount or amounts as will
compensate the Lender or the Lender’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay the Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to the Lender, (i) as long as the Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by the Lender (as determined by the Lender in good faith, which
determination shall be conclusive), and (ii) as long as the Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitment or the funding of the Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by the Lender (as determined by the Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) Business Days’ prior notice of
such additional interest or costs from the Lender.  If the Lender fails to give
notice ten (10) Business Days’ prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) Business Days’ from
receipt of such notice.

 

(e)                                  Delay in Requests.  Failure or delay on the
part of the Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of the Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate the Lender pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that the Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of the Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

48

--------------------------------------------------------------------------------


 

3.05                        Compensation for Losses.

 

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, automatic, by
reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of the Lender to make a Loan) to prepay, borrow, continue
or convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitment, repayment of all other Obligations hereunder, and
resignation of the Lender.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.

 

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 Execution of Loan Documents.  The Lender
shall have received counterparts of this Agreement and the other Loan Documents,
each properly executed by a Responsible Officer of each Loan Party thereto and,
in the case of this Agreement, by the Lender.

 

(b)                                 Organization Documents, Resolutions, etc. 
The Lender shall have received the following, each of which shall be originals
or facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Lender and its legal counsel:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the jurisdiction of its organization or
incorporation, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

49

--------------------------------------------------------------------------------


 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Lender may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Lender may reasonably require to evidence that each Loan Party and each
Broker-Dealer Subsidiary is duly organized or formed, and is validly existing,
in good standing and qualified to engage in business in its jurisdiction of
organization or incorporation (where such concepts are applicable).

 

(c)                                  Legal Opinions of Counsel.  The Lender
shall have received an opinion or opinions of counsel for the Loan Parties,
dated the Closing Date and addressed to the Lender, in form and substance
reasonably acceptable to the Lender.

 

(d)                                 Financial Statements.  The Lender shall have
received:

 

(i)                                     unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
June 30, 2015, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows (the “Interim Financial Statements”); and

 

(ii)                                  a budget of the Borrower and its
Subsidiaries on a Consolidated basis, including forecasts prepared by management
of the Borrower, of Consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a monthly
basis for the first year following the Closing Date.

 

(e)                                  No Material Adverse Change.  There shall
not have occurred since March 31, 2015 any event or condition that has had or
could be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(f)                                   Personal Property Collateral.  The Lender
shall have received, in form and substance reasonably satisfactory to the
Lender:

 

(i)                                     (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party or
where a filing would need to be made in order to perfect the Lender’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
(B) tax lien, judgment and bankruptcy searches;

 

(ii)                                  completed UCC financing statements for
each appropriate jurisdiction as is necessary, in the Lender’s sole discretion,
to perfect the Lender’s security interest in the Collateral; and

 

(iii)                               all certificates evidencing any certificated
Equity Interests pledged to the Lender pursuant to the Collateral Documents,
together with duly executed in blank and undated stock powers attached thereto.

 

(g)                                  No Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

(h)                                 Officer’s Certificate.  The Lender shall
have received a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 4.01(e), (g), (j), (k),
(l) and (m) and Sections 4.02(a) and (b) have been satisfied.

 

(i)                                     Solvency Certificate.  The Lender shall
have received a Solvency Certificate signed by a Responsible Officer of the
Borrower as to the financial condition, solvency and related matters of the
Borrower and its Subsidiaries, after giving effect to the Transactions.

 

(j)                                    Consents.  All Board of Director,
governmental, shareholder and material third party consents and approvals
necessary in connection with the Loan Documents shall have been obtained and
shall be in full force and effect.

 

(k)                                 Existing Indebtedness of the Loan Parties. 
All of the existing Indebtedness for borrowed money of the Loan Parties and
their Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date.

 

(l)                                     IPO; Transactions.  The Lender shall
have received reasonably satisfactory evidence that all conditions precedent to
the IPO have been satisfied or are concurrently on the Closing Date being
satisfied and that the IPO has been consummated or will concurrently be
consummated on terms and conditions substantially consistent with the Form S-1. 
The Lender shall have received reasonably satisfactory evidence that, in
connection with the IPO, (i) the Borrower has issued (or, as of the Closing
Date, has assumed, pursuant to documentation reasonably acceptable to the
Lender) the Subordinated Note, in the form attached to the Form S-1, and
(ii) Houlihan Lokey UK has entered into the UK Cash Management Documents.

 

(m)                             Copy of IPO and Transaction Documents.  The
Lender shall have received a copy, certified by a Responsible Officer of the
Borrower as true and complete, of the Form S-1, the Subordinated Note and each
of the UK Cash Management Documents.

 

(n)                                 Due Diligence.  The Lender shall have
completed a due diligence investigation of the Loan Parties with respect to
OFAC, Foreign Corrupt Practices Act and “know your customer” due diligence in
scope, and with results, reasonably satisfactory to the Lender.  The Loan
Parties shall have provided to the Lender the documentation and information that
the Lender requests at least five Business Days prior to the Closing and is
required in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

(o)                                 Fees.  Receipt by the Lender of any fees
required to be paid on or before the Closing Date.

 

(p)                                 Attorney Costs.  Unless waived by the
Lender, the Borrower shall have paid (or caused to have paid) all fees, charges
and disbursements of counsel to the Lender to the extent invoiced at least one
(1) Business Day prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided, that, such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Lender).

 

51

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Credit Extensions.

 

The obligation of the Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date of such Credit Extension, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 Default.  No Default or Event of Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

 

(c)                                  Request for Credit Extension.  The Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

 

5.01                        Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) with respect to each Loan Party, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other

 

52

--------------------------------------------------------------------------------


 

organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in each case referred to in clause (b) or (c), to
the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, (ii) filings to perfect the Liens created by the
Collateral Documents, (iii) any notice to, or consent from, applicable
Governmental Authorities to exercise remedies with respect to pledged Equity
Interests of any Broker-Dealer Subsidiary, and (iv) with respect to clause
(d) only, any consents or approvals required in connection with the disposition
of Collateral, including compliance with federal and state securities Laws in
connection with any sale of any portion of the Collateral consisting of
securities under such securities Laws.

 

5.04                        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 Audited Financial Statements.  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations, cash
flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

(b)                                 Quarterly Financial Statements.  The Interim
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholder’s equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end and audit adjustments.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Material Adverse Effect.  Since March 31,
2015, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 Budget.  The budget of the Borrower and its
Subsidiaries delivered pursuant to Section 4.01(d)(iii) was prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed by the Borrower to be fair in light of the conditions existing at the
time of delivery of such budget, it being understood that actual results may
vary from such assumptions and that such variations may be material.

 

5.06                        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the Transactions.

 

5.08                        Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09                        Environmental Compliance.

 

(a)                                 To the extent required with respect to the
exercise of their business, the Loan Parties and their respective Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Loan Parties have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

5.10                        Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Subsidiary operates.

 

5.11                        Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal income and material
state income and other material tax returns and reports required to be filed,
and have paid all federal income and material state income and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  No Loan Party has any knowledge of any tax assessment
proposed in writing against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or is
subject to a favorable opinion letter from the IRS to the effect that the form
of such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS.  To the knowledge of the Loan Parties,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

 

(b)                                 There are no pending or, to the knowledge of
the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, (i) no ERISA Event has occurred, and no Loan
Party is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan and
Multiemployer Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is sixty percent (60%)
or higher and no Loan Party knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that is subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

55

--------------------------------------------------------------------------------


 

5.13                        Margin Regulations; Investment Company Act;
Broker-Dealer Subsidiaries.

 

(a)                                 Margin Regulations.  The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and the Lender or
any Affiliate of the Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)                                 Investment Company Act.  None of any Loan
Party, any Person Controlling any Loan Party, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

(c)                                  Broker-Dealer Subsidiaries.

 

(i)                                     Each domestic Broker-Dealer Subsidiary
is a broker-dealer, FCM or IB subject to the provisions of Regulation T of the
FRB.  Each domestic Broker-Dealer Subsidiary that extends purpose credit to
customers (as those terms are defined in Regulation T) maintains procedures and
internal controls reasonably designed to ensure that such Broker-Dealer
Subsidiary does not extend or maintain purpose credit to or for its customers
other than in accordance with the provisions of Regulation T, and designated
employees of each domestic Broker-Dealer Subsidiary regularly supervise its
activities and the activities of members and employees of such Broker-Dealer
Subsidiary to ensure that such Broker-Dealer Subsidiary does not extend purpose
credit to or for its customers other than in accordance with the provisions of
Regulation T, except for failures to comply with Regulation T in connection with
transactions which are not material either in number or amount.

 

(ii)                                  Each Broker-Dealer Subsidiary (A) is a
member in good standing of FINRA, the NFA and/or the equivalent foreign
self-regulatory body, (B)(1) if a Domestic Subsidiary, (x) is duly registered as
a broker-dealer with the SEC and/or duly registered as an FCM or IB with the
CFTC and (y) is duly registered in each state where the conduct of its business
requires such registration, except with respect to this clause (y), to the
extent such failure to be registered, individually or in the aggregate, could
not reasonably be expected to have a material impact on the business of the
Borrower and its Subsidiaries (taken as a whole) and (2) if a Foreign
Subsidiary, is duly registered as the equivalent of a broker-dealer, FCM or IB
with the equivalent foreign regulatory body, in each case where the conduct of
its business requires such registration.

 

(iii)                               To the knowledge of the Loan Parties, no
Broker-Dealer Subsidiary or its “associated persons” (as defined in the
Securities Exchange Act) is currently ineligible or disqualified pursuant to
Section 15, Section 15B or Section 15C of the Securities Exchange Act to serve
as a broker or dealer or “associated person” of a broker or dealer except as
would not reasonably be expected to have a Material Adverse Effect.

 

(iv)                              The Loan Parties have delivered or made
available to the Lender a true and correct copy of the currently effective
Broker-Dealer Form BD and any amendments thereto filed with the SEC and FINRA by
each Broker-Dealer Subsidiary. The information contained in such forms and
reports, was, at the time of filing, complete and accurate in all material
respects.  Each Broker-Dealer Subsidiary has made available to the Lender a
true, correct and complete copy of

 

56

--------------------------------------------------------------------------------


 

such entity’s currently effective FINRA Membership Agreement.  Each
Broker-Dealer Subsidiary has not exceeded in any material way with respect to
its business, the business activities enumerated in its FINRA Membership
Agreement or any other applicable restriction agreement or other limitations
imposed in connection with its FINRA or state registrations or licenses with any
other self-regulatory organization or Governmental Authority.

 

(v)                                 To the knowledge of the Loan Parties, no
Broker-Dealer Subsidiary has received a notice from the SEC, FINRA, any
self-regulatory organization or any other Government Authority of any alleged
rule violation or other circumstance which could reasonably be expected to have
a Material Adverse Effect.

 

(vi)                              No Broker-Dealer Subsidiary is in arrears with
respect to any assessment made upon it by the SIPC except as would not
reasonably be expected to result in a Material Adverse Effect.

 

(vii)                           FINRA has been designated as the Designated
Examining Authorities for the Broker-Dealer Subsidiaries and is the
Broker-Dealer Subsidiaries’ Designated Self-Regulatory Organization.

 

5.14                        Disclosure.

 

The reports, financial statements, certificates and other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished and taken as
a whole) do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, (a) to
the extent any such written information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
and each Subsidiary represents only that it acted in good faith and utilized
assumptions believed by it to be reasonable and due care in the preparation of
such information, report, financial statement, exhibit or schedule (it being
understood that actual results may vary significantly from any such projected or
forecasted results) and (b) with respect to information relating to the
Borrower’s industry generally and trade data which relates to a Person that is
not the Borrower or a Subsidiary thereof, the Borrower represents and warrants
only that such information is believed by it in good faith to be accurate in all
material respects.

 

5.15                        Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16                        Solvency.

 

The Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

 

57

--------------------------------------------------------------------------------


 

5.17                        Sanctions Concerns; Anti-Corruption Laws; PATRIOT
Act.

 

(a)                                 Sanctions.  No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i) the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other sanctions
authority having jurisdiction over any Loan Party or any Subsidiary or
(iii) located, organized or resident in a Designated Jurisdiction.

 

(b)                                 Anti-Corruption Laws.  The Loan Parties and
their Subsidiaries have conducted their business in compliance, in all material
respects, with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions having jurisdiction over any Loan Party or any Subsidiary, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

(d)                                 PATRIOT Act.  To the extent applicable, each
Loan Party and each Subsidiary is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Patriot Act.

 

5.18                        Subsidiaries; Equity Interests; Loan Parties.

 

(a)                                 Subsidiaries, Joint Ventures, Partnerships
and Equity Investments.  Set forth on Schedule 5.18(a), is the following
information which is true and complete in all respects as of the Closing Date:
(i) a complete and accurate list of all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties as of the Closing
Date, (ii) the number of shares of each class of Equity Interests in each
Subsidiary outstanding, (iii) the number and percentage of outstanding shares of
each class of Equity Interests owned by the Loan Parties and their Subsidiaries,
(iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.), and (v) an indication as to whether such Subsidiary is an
Excluded Subsidiary.  The outstanding Equity Interests in all Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens other than Permitted Liens.  There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to the Equity Interests of any Loan Party or any
Subsidiary thereof, except as contemplated in connection with the Loan
Documents.

 

(b)                                 Loan Parties.  Set forth on Schedule
5.18(b) is a complete and accurate list of all Loan Parties, showing as of the
Closing Date (as to each Loan Party) (i) the exact legal name, (ii) any former
legal names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the address of its chief executive office
(and, if different, its principal place of business), (vi) its U.S. federal
taxpayer identification number, and (vii) its organization identification
number, if applicable.

 

5.19                        Collateral Representations.

 

The provisions of the Collateral Documents are effective to create in favor of
the Lender, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the respective Loan Parties in the Collateral described
therein.  Except for filings completed prior to the Closing Date or after the
Closing Date in accordance with the

 

58

--------------------------------------------------------------------------------


 

applicable Collateral Documents and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

 

5.20                        Designation as Senior Indebtedness.

 

The Secured Obligations constitute “Designated Senior Indebtedness” or any
similar designation (with respect to indebtedness having the maximum rights as
“senior debt”) under and as defined in any agreement governing any subordinated
Indebtedness.

 

5.21                        Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

From and after the Closing Date and thereafter until the Facility Termination
Date, each of the Loan Parties hereby agrees as follows:

 

6.01                        Financial Statements.

 

The Borrower shall deliver to the Lender:

 

(a)                                 Audited Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (or, if earlier, fifteen (15) days after the date required
to be filed with the SEC), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lender, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower (or, if
earlier, five (5) days after the date required to be filed with the SEC), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller who is a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end and audit adjustments and the absence of footnotes.

 

59

--------------------------------------------------------------------------------


 

(c)                                  Business Plan and Budget.  As soon as
available, but in any event no later than forty five (45) days after the end of
each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a Consolidated basis, including forecasts
prepared by management of the Borrower, in form reasonably satisfactory to the
Lender, of Consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Subsidiaries on a quarterly basis for the
then current fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Sections 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.

 

The Borrower shall deliver to the Lender, in form and detail satisfactory to the
Lender:

 

(a)                                 Accountants’ Certificate.  Concurrently with
the delivery of the financial statements referred to in Section 6.01(a), a
certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default insofar as it relates to
financial or accounting matters or, if any such Default shall exist, stating the
nature and status of such event.

 

(b)                                 Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller which is a Responsible
Officer of the Borrower, which shall include (i) a certification as to whether
the Loan Parties and their respective Subsidiaries have performed and observed
each covenant and condition of the Loan Documents applicable to it during the
period covered by the Compliance Certificate (or, if not, a listing of the
conditions or covenants that have not been performed or observed and the nature
and status of each such Default), (ii) a certification of compliance with the
financial covenants set forth in Section 7.11, including financial covenant
analyses and calculation for the period covered by the Compliance Certificate,
and (iii) a copy of management’s discussion and analysis with respect to such
financial statements.  Unless the Lender requests executed originals, delivery
of the Compliance Certificate may be by electronic communication including fax
or email and shall be deemed to be an original and authentic counterpart thereof
for all purposes.

 

(c)                                  Audit Reports; Management Letters;
Recommendations.  Promptly after any request by the Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
Board of Directors (or the audit committee of the Board of Directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.

 

(d)                                 Annual Reports; Etc.  Promptly after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Lender pursuant hereto;.

 

(e)                                  Debt Securities Statements and Reports. 
Promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its

 

60

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement with respect to Material Indebtedness and not otherwise required to be
furnished to the Lender pursuant to Section 6.01 or any other clause of this
Section.

 

(f)                                   SEC Notices.  Promptly, and in any event
within five (5) Business Days after receipt thereof by the Borrower or any
Broker-Dealer Subsidiary, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of the Borrower or any
Broker-Dealer Subsidiary (including such Broker-Dealer’s compliance with the Net
Capital Rule), in each case, that has a reasonable possibility of being
determined adversely and if determined adversely could reasonably be expected to
have a Material Adverse Effect.

 

(g)                                  Notices.  Not later than five (5) Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of all notices, requests and other documents (including amendments, waivers and
other modifications) so received under or pursuant to any instrument, indenture,
loan or credit or similar agreement with respect to Material Indebtedness (other
than notices, requests or other documents covered by Section 6.02(f)).

 

(h)                                 Environmental Notice.  Promptly after the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect.

 

(i)                                     Broker-Dealer Subsidiary Information. 
The following with respect to each Broker-Dealer Subsidiary: (i) within thirty
(30) days of filing, each Quarterly FINRA Focus Report filed by such
Broker-Dealer Subsidiary, such report to include the calculation of Net Capital
as of such date; (ii) within ten (10) days after receipt thereof, a copy of any
financial report performed or required to be performed by any Designated
Examining Authority of such Broker-Dealer Subsidiary and permitted to be
disclosed under applicable Law; (iii) within ninety (90) days after the last day
of each fiscal year of such Broker-Dealer Subsidiary, a copy of the audited
financial statements of such Broker-Dealer Subsidiary prepared by such
Broker-Dealer Subsidiary’s accountants to comply with regulatory requirements
applicable to such Broker-Dealer Subsidiary; and (iv) promptly, and in any event
within five (5) days upon giving the same, copies of any notices regarding the
violation by such Broker-Dealer Subsidiary of the Net Capital Rule (including,
without limitation, any violation of the Early Warning Threshold).

 

(j)                                    Additional Information.  Promptly, such
additional information regarding the business, financial, legal or corporate
affairs of any Loan Party or any Subsidiary thereof, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b)(ii), (d), (f), (g), (h) or (i) (to the extent any such documents
or information are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (a) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 1.01(a); or (b) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender); provided that (i) the Borrower shall deliver paper
copies of such documents to the Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Lender and (ii) the Borrower shall notify the Lender (by
fax transmission or e-mail transmission) of the posting of any such documents
and provide to the Lender by e-mail electronic versions (i.e., soft copies) of
such documents.

 

61

--------------------------------------------------------------------------------


 

6.03                        Notices.

 

Promptly, but in any event within two (2) Business Days, the Borrower shall
notify the Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 the occurrence of any event that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event that
has resulted or could reasonably be expected to result in an annual liability in
excess of the Threshold Amount; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, pay and
discharge as the same shall become due and payable, all its material obligations
and liabilities, including (a) all federal income and material state income and
other material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
and (b) all material lawful claims which, if unpaid, would by law become a Lien
upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

 

6.05                        Preservation of Existence, Etc.

 

(a)                                 Each Loan Party shall, and shall cause each
of its Subsidiaries (other than any Immaterial Subsidiary) to, preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.

 

(b)                                 Each Loan Party shall, and shall cause each
of its Subsidiaries to, take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Each Loan Party shall, and shall cause each
of its Subsidiaries to, preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

6.06                        Maintenance of Properties.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to:

 

(a)                                 maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

 

(b)                                 make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons, including, without limitation, terrorism
insurance.

 

6.08                        Compliance with Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to:

 

(a)                                 comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 (i) maintain each Broker-Dealer Subsidiary’s
(A) registration as registered “broker-dealers” under the Securities Exchange
Act and under the Laws of each state in which such registration is required,
except in such instances in which the failure to obtain such registration could
not reasonably be expected to have a Material Adverse Effect, and (B) membership
in FINRA, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (ii) cause each Broker-Dealer
Subsidiary to comply with all rules and regulations of the SEC, the FINRA and
any equivalent foreign self-regulatory body, in each case, applicable to it
(including, without limitation, such rules and regulations dealing with the
maintenance of minimum Net Capital under the Net Capital Rule), except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                        Books and Records.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to:

 

(a)                                 maintain proper books of record and account,
in which full, true and correct entries in conformity in all material respects
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Loan Party or such Subsidiary,
as the case may be; and

 

63

--------------------------------------------------------------------------------


 

(b)                                 maintain such books of record and account in
conformity in all material respects with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Loan Party or
such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit
representatives and independent contractors of the Lender to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (to the extent the Borrower’s officers are afforded a
reasonable opportunity to participate), all at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) so long as no Event
of Default then exists, except for one collective visit per calendar year (which
shall be at the reasonable expense of the Borrower), all such visits and
inspections shall be at the sole expense of the Lender and such visits and
inspections shall occur no more frequently than semi-annually and (ii) when an
Event of Default exists the Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11                        Use of Proceeds.

 

The Borrower shall use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

 

6.12                        Material Contracts.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
each Loan Party shall, and shall cause each of its Subsidiaries to, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, and enforce each such Material Contract in accordance with its terms.

 

6.13                        Covenant to Guarantee Obligations.

 

Within thirty (30) days (or such longer period of time as is agreed to by the
Lender in its sole discretion) after the acquisition or formation of any
Subsidiary (it being understood that any Subsidiary ceasing to be an Excluded
Subsidiary but remaining a Subsidiary shall be deemed to be the acquisition of a
Subsidiary for purposes of this Section 6.13), the Borrower shall notify the
Lender of the acquisition or formation thereof and cause such Person (other than
an Excluded Subsidiary) to become a Guarantor hereunder by way of execution of a
Joinder Agreement.  In connection with the foregoing, the Loan Parties shall
deliver to the Lender, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.01(b) and (f), Section 6.14 and, upon the request of the Lender, favorable
opinions of counsel to such Person (which should cover, among other things, the
legality, binding effect and enforceability), all in form, content and scope
satisfactory to the Lender.

 

6.14                        Covenant to Give Security.

 

Except with respect to Excluded Property, each Loan Party will cause (a) one
hundred percent (100%) of the issued and outstanding Equity Interests of each
Domestic Subsidiary (other than any CFC Holdco) directly owned by any Loan Party
and (b) Equity Interests representing sixty five percent (65%) of the total
combined voting power of all issued and outstanding Equity Interests entitled to
vote (within

 

64

--------------------------------------------------------------------------------


 

the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%)
of the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and
each CFC Holdco directly owned by a Loan Party to be subject at all times to a
first priority, perfected Lien in favor of the Lender, for the benefit of the
Secured Parties, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Lender; provided, however,
it is understood and agreed that the Loan Parties shall not be required to cause
the Lender’s security interests on the Collateral to be perfected under the Laws
of the jurisdiction of organization of any Foreign Subsidiary unless and until,
as of any date of determination, either (as shown on the Compliance Certificate
delivered by the Borrower pursuant to Section 6.02(b)) (x) the Consolidated
Fixed Charge Coverage Ratio for the Measurement Period most recently ended prior
to such date was less than 1.35 to 1.00 or (y) Consolidated EBITDA was less than
$135,000,000 for the Measurement Period most recently ended prior to such date. 
If either of the conditions specified in clauses (x) or (y) of the proviso set
forth in the immediately preceding sentence are satisfied, the Borrower shall be
required, at the Lender’s written request, to execute and deliver (or cause the
applicable Loan Party to execute and deliver) such pledge agreements or other
collateral documents in the applicable foreign jurisdiction(s) as the Lender may
reasonably determine to cause the Lender’s security interest in the
uncertificated Equity Interests of any Material Foreign Subsidiary to be
perfected under the laws of such foreign jurisdiction, together with such
opinions of counsel and other deliverables as the Lender may reasonably
request.  It is understood and agreed that the Loan Parties shall have one
hundred and eighty (180) days (from the date of Lender request) to comply with
the requirements of the immediately preceding sentence.

 

6.15                        Further Assurances.

 

Promptly upon request by the Lender, the Loan Parties shall (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Lender may reasonably require from time to time in order to
(i) carry out more effectively the provisions of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law and required by Section 6.14, subject
any Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter purported to be covered by any of the Collateral Documents,
(iii) subject to the express limitations set forth in Section 6.14, perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party is or is to be a party.

 

6.16                        Anti-Corruption Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, conduct its
business in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with jurisdiction over the
Borrower or any of its Subsidiaries and maintain policies and procedures
designed to promote and achieve compliance with such laws.

 

6.17                        Broker-Dealer Subsidiary Deposit Account.

 

The Borrower shall cause each Broker-Dealer Subsidiary to calculate its Net
Capital Overage as of the last day of each fiscal quarter, which calculation
shall be made in connection with such Broker-

 

65

--------------------------------------------------------------------------------


 

Dealer’s Quarterly FINRA Focus Report, but in any event no later than thirty
(30) days after the last day of such fiscal quarter.  If, as of the last day of
any fiscal quarter, Net Capital Overage is greater than $0, the Borrower shall
cause each Broker-Dealer Subsidiary with such Net Capital Overage to deposit
such Net Capital Overage promptly in the Broker-Dealer Subsidiary Deposit
Account; provided, that, to the extent that applicable Laws require FINRA
approval with respect to any such deposit, the Borrower’s obligations under this
Section 6.17, including without limitation its obligation to cause any
Broker-Dealer Subsidiary to make any such deposits, shall be conditioned upon
the Borrower’s receipt of FINRA approval with respect to each such deposit.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)                                       Liens pursuant to any Loan Document;

 

(b)                                       Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals, replacements, refinancings,
restructurings or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with any
such renewal, replacement, refinancing, restructuring or extension of the
underlying Indebtedness and by an amount equal to any existing commitments
unutilized under the underlying Indebtedness and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(c)                                        Liens for Taxes not yet delinquent or
which are being contested in compliance with Section 6.04;

 

(d)                                       Liens securing carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens imposed by Law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, and which (i) do not in the aggregate materially detract from the
value of the property of the Borrower and its Subsidiaries, taken as a whole,
and do not materially impair the use thereof in the operation of the business of
the Borrower and its Subsidiaries, taken as a whole and (ii) if they secure
obligations that are then due and unpaid, are being contested in compliance with
Section 6.04;

 

(e)                                        Liens (other than any Lien imposed by
ERISA) (i) imposed by requirements of Law or deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation, or (ii) arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers; provided,
that, (A) with respect to clauses (i) and (ii), such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in

 

66

--------------------------------------------------------------------------------


 

accordance with GAAP and (B) to the extent such Liens are not imposed by
requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents issued to support payment of such obligations;

 

(f)                                         easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(g)                                        Liens securing judgments for the
payment of money (or appeal or other surety bonds relating to such judgments) or
attachments, in each case, not constituting an Event of Default;

 

(h)                                       Liens securing Indebtedness permitted
under Section 7.02(c); provided, that: (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness
together with any accessions thereto and proceeds thereof, and (ii) such Liens
attach to such property concurrently with or within one hundred eighty (180)
days after the acquisition thereof;

 

(i)                                     Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents,
investment property and UK Cash Management Investments on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(k)                                 the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases or
consignment of goods;

 

(l)                                     Liens created, incurred or assumed by
any Broker-Dealer Subsidiary upon assets owned by such Broker-Dealer Subsidiary
or held for such Broker-Dealer Subsidiary’s account to secure Indebtedness
permitted under Section 7.02(g);

 

(m)                             Liens securing Indebtedness permitted pursuant
to Section 7.02(i); provided, that, (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property of the Borrower or any Subsidiary (other than
improvements on the property subject thereto and proceeds thereof), (iii) such
Lien shall secure only those obligations it secures on the date of acquisition,
and (iv) such Lien shall be subordinated to the Liens created pursuant to the
Collateral Documents on terms acceptable to the Lender;

 

(n)                                 licenses, sublicenses, leases or subleases
granted to third Persons by the Borrower or its Subsidiaries or to the Borrower
or its Subsidiaries by a third Person in the ordinary course of business not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;

 

(o)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement with respect to a Permitted Acquisition
or an Investment permitted by Section 7.03; provided, that, not more than ten
(10%) of the purchase price in respect of such letter of intent or purchase
agreement has been deposited as a cash earnest money deposit;

 

67

--------------------------------------------------------------------------------


 

(p)                                 Liens on assets of Foreign Subsidiaries;
provided, that, (i) such Liens do not extend to, or encumber, assets that
constitute Collateral, and (ii) such Liens extending to the assets of any
Foreign Subsidiary secure only Indebtedness incurred by such Foreign Subsidiary
pursuant to Section 7.02(n);

 

(q)                                 Liens of the Lender on cash collateral
posted by the Borrower securing its obligations under those certain letters of
credit permitted by Section 7.02(o); and

 

(r)                                    other Liens not permitted by the
foregoing clauses of this Section 7.01 securing Indebtedness or other
obligations permitted pursuant to this Agreement in an aggregate principal
amount not to exceed $1,000,000 at any one time outstanding; provided, that, no
such Lien shall extend to or cover any Collateral.

 

7.02                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 (i) Indebtedness outstanding on the date
hereof and listed on Schedule 7.02 and any renewals, replacements, refinancings,
restructurings or extensions thereof; provided that (A) the property that is
collateral for such Indebtedness is not changed, (B) the amount secured or
benefited thereby is not increased except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with any such renewal, replacement, refinancing,
restructuring or extension of the underlying Indebtedness and by an amount equal
to any existing commitments unutilized under the underlying Indebtedness, and
(C) the direct or any contingent obligor with respect thereto is not changed;
(ii) unsecured Indebtedness under the Subordinated Note, and (iii) unsecured
Indebtedness under the FRAM Notes;

 

(c)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations to finance
the purchase of fixed or capital assets within the limitations set forth in
Section 7.01(h) and refinancings, renewals, replacements, restructurings and
extensions thereof; provided, that, (i) the aggregate principal amount of all
such Indebtedness for all such Persons taken together shall not exceed
$5,000,000 at any one time outstanding, (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, and (iii) no such
Indebtedness shall be refinanced, renewed, replaced, restructured or extended
for a principal amount in excess of the principal balance outstanding thereon at
the time of such renewal, replacement, refinancing, restructuring or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and reasonable fees and expenses, in each case, incurred in connection
with any such renewal, replacement, refinancing, restructuring or extension;

 

(d)                                 intercompany Indebtedness (“Intercompany
Debt”) permitted under Section 7.03; provided, that, in the case of Indebtedness
owing by a Loan Party to any Subsidiary that is not a Loan Party, (i) such
Indebtedness shall be subordinated to the Secured Obligations in a manner and to
the extent reasonably acceptable to the Lender, and (ii) such Indebtedness shall
not be prepaid unless no Default exists immediately prior to and after giving
effect to such prepayment;

 

(e)                                  obligations (contingent or otherwise)
existing or arising under any Swap Contract; provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap

 

68

--------------------------------------------------------------------------------


 

Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(f)                                   Guarantees with respect to Indebtedness of
any Loan Party permitted under this Section 7.02; provided, that, if the
Indebtedness being Guaranteed is subordinated to the Secured Obligations, such
Guarantee shall be subordinated to the Guaranty on terms at least as favorable
to the Lender as those contained in the subordination of such Indebtedness;

 

(g)                                  Indebtedness incurred by Broker-Dealer
Subsidiaries under customary terms in the ordinary course of business; provided,
that, if any such Indebtedness is unsecured, the applicable Broker-Dealer
Subsidiary holds, or will have the right to hold pursuant to pending securities
transactions and in accordance with applicable laws and regulations, customer
funds or unencumbered marketable securities sufficient, at the time of the
securities transaction which gave rise to any such Indebtedness, to refinance
such Indebtedness on a secured basis using such securities as collateral;

 

(h)                                 Indebtedness of any Broker-Dealer
Subsidiaries or any direct or indirect parent of any such Broker-Dealer
Subsidiaries incurred to satisfy such Broker-Dealer Subsidiary’s determination
of any requirement imposed at any time or from time to time by any Governmental
Authority; provided, that, any such Indebtedness is not outstanding for longer
than forty-five (45) days;

 

(i)                                     Indebtedness of any Target acquired
after the Closing Date in a Permitted Acquisition to the extent existing at the
time of such Permitted Acquisition; provided, that, (i) such Indebtedness shall
not have been incurred in contemplation of such Permitted Acquisition, (ii) the
Borrower shall have delivered to the Lender a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to the acquisition of such
Indebtedness (and assuming for such purposes that such Indebtedness is fully
drawn), the Consolidated Leverage Ratio is at least 0.25 to 1.0 less than the
ratio required to be maintained at such time by Section 7.11(a), (iii) such
Indebtedness is unsecured Indebtedness or secured Indebtedness that is secured
only by assets of the Target and its Subsidiaries, and (iv) the aggregate
principal amount of such Indebtedness shall not exceed $25,000,000 at any time
outstanding (provided, further, that, the aggregate principal amount of such
Indebtedness that is secured Indebtedness shall not exceed $10,000,000 at any
time outstanding);

 

(j)                                    Indebtedness arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, that, such
Indebtedness is extinguished within five (5) Business Days of incurrence;

 

(k)                                 Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business;

 

(l)                                     Indebtedness arising in connection with
contingent indemnification obligations of the Borrower and its Subsidiaries to
financial institutions, in each case to the extent entered into in the ordinary
course of business and on terms and conditions which are within the general
parameters customary in the banking industry, entered into to obtain cash
management services or deposit account overdraft protection services (in amount
similar to those offered for comparable services in the financial industry) or
other services in connection with the management or opening of deposit accounts
or incurred as a result of endorsement of negotiable instruments for deposit or
collection purposes;

 

(m)                             Indebtedness under performance, surety, appeal
and return-of- money bonds or with respect to workers’ compensation claims,
self-insurance obligations, and similar obligations, in each case incurred in
the ordinary course of business;

 

69

--------------------------------------------------------------------------------


 

(n)                                 Indebtedness incurred by Foreign
Subsidiaries; provided, that, (i) the Borrower shall have delivered to the
Lender a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to the incurrence of such Indebtedness (and assuming for such
purposes that such Indebtedness is fully drawn), the Consolidated Leverage Ratio
is at least 0.25 to 1.0 less than the ratio required to be maintained at such
time by Section 7.11(a), (ii) such Indebtedness has a maturity date that is at
least ninety-one (91) days after the Maturity Date (and the terms of such
Indebtedness shall not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the date that is ninety-one (91) days after
the Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or casualty event and customary acceleration rights after an
event of default)), and (iii) the aggregate principal amount of such
Indebtedness shall not exceed $10,000,000 at any time outstanding;

 

(o)                                 Indebtedness of the Borrower under letters
of credit issued by the Lender that are in existence as of the Closing Date, in
an aggregate amount not exceeding $2,500,000;

 

(p)                                 Indebtedness under Secured Cash Management
Agreements; and

 

(q)                                 other Indebtedness in an aggregate principal
amount not exceeding $5,000,000 at any time outstanding.

 

7.03                        Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of cash or Cash Equivalents (or any other Investments
by a Broker-Dealer Subsidiary in the ordinary course of business);

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$2,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties, and
(iv) additional Investments by the Borrower and its Subsidiaries in Subsidiaries
that are not Loan Parties; provided, that, the aggregate amount of all such
Investments permitted pursuant to clause (c)(iv) shall not exceed $5,000,000;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02 (other
than by reference to this Section 7.03 (or any clause hereof));

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
7.03;

 

(g)                                  Permitted Acquisitions;

 

70

--------------------------------------------------------------------------------


 

(h)                                 Investments in securities of trade
creditors, customers and other obligors in the ordinary course of business
received in connection with the settlement of debts, the satisfaction of
judgments, settlements, compromises or resolutions of litigation, arbitration or
other disputes, upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors, customers or other obligors;

 

(i)                                     (i) Investments by any Loan Party or a
Broker-Dealer Subsidiary in a Broker-Dealer Subsidiary, and (ii) Investments by
any Loan Party or any Broker-Dealer Subsidiary in the form of the purchase by
such Person of any Investment held by a Broker-Dealer Subsidiary, in each case,
with the intent of permitting such Broker-Dealer Subsidiary to finance the
working capital needs of such Broker-Dealer Subsidiary or to comply with
requirements of Section 7.20; provided, that, the aggregate amount of all such
Investments (other than Investments made to cause a Broker-Dealer Subsidiary to
be in compliance with Section 7.20) shall not exceed $50,000,000 at any one time
outstanding;

 

(j)                                    Swap Contracts permitted by
Section 7.02(e);

 

(k)                                 Investments by Houlihan Lokey UK made
pursuant to the UK Cash Management Agreement in an aggregate amount not to
exceed $150,000,000 at any one time outstanding (“UK Cash Management
Investments”);

 

(l)                                     Investments in joint ventures made after
the Closing Date in an aggregate amount not to exceed $5,000,000 at any one time
outstanding;

 

(m)                             good faith cash earnest money deposits in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition or an Investment permitted by this Section 7.03; provided,
that, not more than ten (10%) of the purchase price in respect of such letter of
intent or purchase agreement has been deposited as a cash earnest money deposit;

 

(n)                                 deposits in connection with obligations in
respect of the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capitalized Leases), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business for sums not more than ninety
(90) days overdue or being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP;

 

(o)                                 deposits in the ordinary course of business
consistent with past practices to secure the performance of operating leases and
payment of utility contracts;

 

(p)                                 Investments arising out of the receipt by
the Borrower or any of its Subsidiaries of non-cash consideration for the sale
of assets permitted under Section 7.05; and

 

(q)                                 other Investments not otherwise permitted by
this Section 7.03 in an aggregate amount not to exceed $10,000,000 at any one
time outstanding.

 

7.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Sections 6.13 and/or 6.14,
(a) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower shall be the continuing or surviving corporation, (b) any Loan
Party other than the Borrower may merge or consolidate with any other Loan

 

71

--------------------------------------------------------------------------------


 

Party other than the Borrower, (c) any Subsidiary that is not a Loan Party may
be merged or consolidated with or into any Loan Party provided that the
continuing or surviving corporation is such Loan Party (or shall be a Person
organized under the Laws of the United Sates and shall become a Loan Party
hereunder), (d) any Subsidiary that is not a Loan Party may be merged or
consolidated with or into any other Subsidiary that is not a Loan Party, (e) the
Borrower or any Subsidiary may merge or consolidate with a Target or any
Subsidiary of a Target in connection with an Investment permitted pursuant to
Section 7.03; provided, that, (i) if the Borrower is a party to such merger or
consolidation, the Borrower shall be the continuing or surviving corporation,
and (ii) if a Loan Party other than the Borrower is a party to such merger or
consolidation, the continuing or surviving corporation shall be a Loan Party (or
shall be a Person organized under the Laws of the United Sates and shall become
a Loan Party hereunder), (f) the Borrower and any Subsidiary may engage in a
Permitted Transfer, an Investment permitted by Section 7.03 or make a Restricted
Payment permitted by Section 7.06 (in each case other than by reference to this
Section 7.04 (or any clause hereof)), and (g) any Subsidiary of the Borrower may
be dissolved or liquidated so long as (i) such dissolution or liquidation, as
applicable, could not reasonably be expected to have a Material Adverse Effect
and (ii) the residual assets of such Subsidiary shall be transferred to its
parent company (provided, that, if the transferor thereof is a Loan Party, the
transferee thereof shall be a Loan Party).

 

7.05                        Dispositions.

 

Make any Disposition, except:

 

(a)                                 Permitted Transfers;

 

(b)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions permitted by Section 7.04;

 

(e)                                  Dispositions of property in a Sale and
Leaseback Transaction that is permitted by Section 7.13;

 

(f)                                   transfers of property subject to
Involuntary Dispositions (if consensual, upon receipt of the net cash proceeds
of such Involuntary Disposition); and

 

(g)                                  other Dispositions so long as (i) no
Default or Event of Default shall have occurred and be continuing at the time of
such Disposition or would result therefrom, (ii) at least seventy-five percent
(75%) of the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneously with consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of (provided, however, that for the purposes of this clause (ii), any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder) of the Borrower or the applicable Subsidiary (other than liabilities
that are by their terms subordinated to the Secured Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and its Subsidiaries shall have been validly released by all
applicable creditors in writing (unless such release is not required in order
for the Borrower or the applicable Subsidiary to be fully released for all of
their obligations with respect to such Indebtedness) shall be deemed to be
cash), (iii) such transaction does not involve the sale or other disposition of
a minority Equity Interests in any

 

72

--------------------------------------------------------------------------------


 

wholly-owned Subsidiary, (iv) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other property concurrently being disposed of in a transaction otherwise
permitted under this Section, and (v) the aggregate net book value of all of the
assets sold or otherwise Disposed of by the Loan Parties and their Subsidiaries
in all such transactions (A) occurring in any fiscal year shall not exceed
$10,000,000, and (B) occurring after the Closing Date shall not exceed
$20,000,000.

 

7.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower or any Guarantor;

 

(b)                                 pro rata dividends or other distributions
made by a Subsidiary that is not a wholly owned Subsidiary to minority
stockholders (or owners of an equivalent interest in the case of a Subsidiary
that is an entity other than a corporation);

 

(c)                                  so long as no Default or Event of Default
shall have occurred and be continuing at the time of such Restricted Payment or
would result therefrom, the Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the Qualified Capital
Stock of such Person;

 

(d)                                 with respect to an equity award granted
pursuant to an equity incentive compensation plan to any current or former
director, employee, independent contractor or other service provider, the
Borrower or any of its Subsidiaries may (i) withhold Equity Interests to satisfy
any applicable withholding tax obligations, in an amount not to exceed
$10,000,000 in the aggregate in any fiscal year (calculated based on the value
when the tax obligation arises) and (ii) on a cashless basis, withhold Equity
Interests to satisfy any applicable exercise or purchase price; and

 

(e)                                  the Borrower or any Subsidiary may make any
Restricted Payment; provided, that, (i) the Borrower shall have delivered to the
Lender a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Restricted Payment, the Loan Parties are in compliance with
the minimum Consolidated Fixed Charge Coverage Ratio then required by
Section 7.11(b), and (ii) no Default or Event of Default shall have occurred and
be continuing at the time of such Restricted Payment or would result therefrom.

 

7.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business that is reasonably related, ancillary or complementary thereto or a
reasonable extension thereof.

 

7.08                        Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital (i) by any Loan Party to any other Loan Party or (ii) by any Subsidiary
that is not a Loan Party to any Loan Party or any other Subsidiary,
(b) transfers of cash and assets (i) by any Loan Party to any other Loan Party
or (ii) by any Subsidiary to any Loan Party or any other Subsidiary,
(c) intercompany transactions (i) expressly permitted by Section 7.02,
Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (other than by
reference to this Section 7.08

 

73

--------------------------------------------------------------------------------


 

(or any clause hereof)) or (ii) solely among the Loan Parties and the
Subsidiaries, (d) reasonable and customary officer, director and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and reasonable indemnification and
severance arrangements, in each case in the ordinary course of business,
(e) issuances of Qualified Capital Stock of the Borrower to any officer,
director, or employee of the Borrower or any of its Subsidiaries, (f) the
Subordinated Note and the UK Cash Management Documents, (g) the Borrower or the
Subsidiaries may provide customary corporate and cash management services to the
Subsidiaries, and (h) except as otherwise specifically prohibited in this
Agreement, other transactions which are entered into on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

 

7.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) to act as a Loan Party;
(ii) make Restricted Payments to any Loan Party, (iii) pay any Indebtedness or
other obligation owed to any Loan Party, (iv) make loans or advances to any Loan
Party, or (v) create any Lien upon any of their properties or assets, whether
now owned or hereafter acquired to secure the Secured Obligations, or
(b) requires the grant of any Lien on property for any obligation if a Lien on
such property is given as security for the Secured Obligations except, (A) any
such restrictions and conditions imposed by this Agreement or by any Loan
Document, (B) in the case of clause (a)(v) only, for any document or instrument
governing secured Indebtedness incurred pursuant to Section 7.02(c) (provided
that any such restriction contained therein relates only to the asset or assets
securing such Indebtedness), (C) customary restrictions and conditions contained
in agreements relating to the Disposition of any property (including the Equity
Interests in any Subsidiary) pending such Disposition, provided such
restrictions and conditions apply only to the property that is to be sold (and
the property owned by any Person whose Equity Interests are to be sold) and such
Disposition is permitted under Section 7.05, (D) restrictions and conditions
imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred under Section 7.02, (E) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired, (F) customary provisions in
leases and other contracts restricting the assignment thereof and
(G) restrictions imposed by applicable Law.

 

7.10                        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any Measurement Period ending as of
the end of any fiscal quarter of the Borrower to be greater than 1.50 to 1.00.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any
Measurement Period ending as of the end of any fiscal quarter of the Borrower to
be less than 1.25 to 1.00.

 

74

--------------------------------------------------------------------------------


 

(c)                                  Consolidated EBITDA.  Permit Consolidated
EBITDA as of the end of any Measurement Period ending as of the end of any
fiscal quarter of the Borrower to be less than $120,000,000.

 

7.12                        Amendments of Organization Documents; Fiscal Year;
Legal Name, State of Organization; Form of Entity and Accounting Changes.

 

(a)                                 Amend any of its Organization Documents in
any manner materially adverse to the Lender;

 

(b)                                 change its fiscal year without the prior
written consent of the Lender;

 

(c)                                  without providing ten (10) days prior
written notice to the Lender (or such extended period of time as agreed to by
the Lender), change its name, state of organization, form of organization or
principal place of business; or

 

(d)                                 make any material change in accounting
policies or reporting practices, except as required by GAAP.

 

7.13                        Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction (except that the Borrower and its
Subsidiaries may sell fixed or capital assets within one hundred eighty (180)
days of the purchase thereof to the lender of any Indebtedness (or any Affiliate
thereof) incurred in reliance on Section 7.02(c), in each case, in order to
finance the purchase of such fixed or capital assets in reliance on Sections
7.02(c) and 7.01(h) and the lease-back of such fixed or capital assets by the
Borrower or the applicable Subsidiary).

 

7.14                        Prepayments, Etc. of Indebtedness.

 

(a)                                 Prepay, redeem, purchase, defease or
otherwise satisfy or obligate itself to do so prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff) (x) any
subordinated Indebtedness, including, for the avoidance of doubt, the
Subordinated Note or (y) the FRAM Notes; provided, that, the Borrower shall be
permitted to make prepayments under the Subordinated Note or the FRAM Notes so
long as (i) no Default or Event of Default shall have occurred and be continuing
at the time of such prepayment or would result therefrom, and (ii) the Borrower
shall have delivered to the Lender a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such prepayment, the Loan
Parties are in compliance with the minimum Consolidated Fixed Charge Coverage
Ratio then required by Section 7.11(b).

 

(b)                                 Make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Indebtedness, except the prepayment of the Credit Extensions in accordance with
the terms of this Agreement.

 

7.15                        Payment of Indebtedness under the Subordinated Note.

 

Make any scheduled principal or interest payment under the Subordinated Note
(including, for the avoidance of doubt, any payment pursuant to Section 3 of the
Subordinated Note); provided, that, the Borrower shall be permitted to make any
such payment under the Subordinated Note so long as no Default or Event of
Default shall have occurred and be continuing at the time of such payment or
would result therefrom.

 

75

--------------------------------------------------------------------------------


 

7.16                        Amendment, Etc. of Indebtedness; Amendments to UK
Cash Management Documents.

 

(a)                                 Amend or modify, or permit the amendment or
modification of, any provision of the Subordinated Note or the documentation
governing the FRAM Notes, in each case in any manner that is adverse in any
material respect to the interests of the Lender, or, in the case of the
Subordinated Note, as to any provision of the Subordinated Note that requires
the written consent of the Lender.

 

(b)                                 (i) Amend or modify, or permit the amendment
or modification of, any provision of any of the UK Cash Management Documents, in
any case in any manner that is adverse in any material respect to the interests
of the Lender, or (ii) release any guarantor from its obligations under the UK
Cash Management Guarantee, except to the extent such release occurs in
connection with the termination in full of the UK Cash Management Agreement in
accordance with its terms.

 

7.17                        Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary,
(a) establish, create or acquire any additional Subsidiaries without the prior
written consent of the Lender; provided, that, without such consent, the
Borrower may (i) establish or create one or more wholly-owned Subsidiaries of
the Borrower or (ii) acquire one or more Subsidiaries, so long as, in each case,
Sections 6.13 and/or 6.14 shall be complied with to the extent required by such
Sections, (b) permit any Loan Party or any Subsidiary of any Loan Party to issue
or have outstanding any shares of Disqualified Capital Stock, or (c) create,
incur, assume or suffer to exist any Lien on any Equity Interests of any
Subsidiary, except for Permitted Liens.

 

7.18                        Sanctions.

 

Directly or, to the knowledge of the Borrower, indirectly, use any Credit
Extension or the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such Credit Extension or the proceeds of any Credit
Extension to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender or otherwise) of Sanctions.

 

7.19                        Anti-Corruption Laws.

 

Directly or, to the knowledge of the Borrower, indirectly, use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions
having jurisdiction over the Borrower or any of its Subsidiaries.

 

7.20                        Broker-Dealer Subsidiaries.

 

Permit the Net Capital of any Broker-Dealer Subsidiary at any time to be less
than the amount required by applicable Law.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) within three (3) Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five (5) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), (b) or (c), 6.05(a) (solely with respect to the Borrower),
6.10, 6.11 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier to occur of: (i) a Responsible Officer of the Borrower becoming aware of
such failure and (ii) written notice thereof being provided to the Borrower by
the Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be materially incorrect or misleading (or, if any such representation,
warranty, certification or statement of fact is qualified by materiality or
Material Adverse Effect, incorrect or misleading in any respect) when made or
deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded;  or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided, that, this clause
(B) shall not apply to secured Indebtedness that becomes due as a result of the
Disposition or Involuntary Disposition of the property or assets securing such
Indebtedness, if such Disposition or Involuntary Disposition is permitted
hereunder and under the documents providing for such Indebtedness and such
Indebtedness is repaid when required under the documents providing for such
Indebtedness, or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in

 

77

--------------------------------------------------------------------------------


 

such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undismissed, undischarged or unstayed for sixty (60) consecutive
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
consecutive calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary thereof becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and remains unsatisfied, not released, not vacated or not fully bonded within
thirty (30) consecutive days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect unless such judgment has been dismissed or vacated; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
annual amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all Obligations arising under the Loan Documents, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)                                 Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to the terms of the Loan Documents
shall for any reason cease to create a valid and perfected first priority Lien

 

78

--------------------------------------------------------------------------------


 

(subject to Permitted Liens) on the Collateral purported to be covered thereby,
or any Loan Party shall assert the invalidity of such Liens; or

 

(l)                                     Change of Control.  There occurs any
Change of Control; or

 

(m)                             Subordination; Invalidity of Subordination
Provisions.  Any of the subordination, standstill, payover and insolvency
related provisions of any of the documents governing any subordinated
Indebtedness (the “Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness, or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Lender and the Secured Parties or (C) that all payments
of principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

8.02                        Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

 

(a)                                 declare the Commitment of the Lender to make
Loans and L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise all rights and remedies available
to it under the Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

79

--------------------------------------------------------------------------------


 

8.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.12, be applied by the Lender in its sole
discretion.  Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets.

 

ARTICLE IX

 

CONTINUING GUARANTY

 

9.01                        Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrower to the Secured Parties, arising hereunder or under
any other Loan Document, any Secured Cash Management Agreement or any Secured
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all reasonable and documented costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that (a) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  The Lender’s books and records showing the amount of the Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

 

9.02                        Rights of Lender.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or

 

80

--------------------------------------------------------------------------------


 

other guarantors of any of the Secured Obligations; provided that no provision
of this Section 9.02 will permit the Lender to amend any Loan Document that
requires the consent of any Guarantor without the prior written consent of such
Guarantor.  Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

9.03                        Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

9.04                        Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

9.05                        Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations (other than contingent
indemnification Secured Obligations for which no claim has been asserted) and
any amounts payable under this Guaranty have been paid and performed in full and
the Commitment is terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

 

9.06                        Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or

 

81

--------------------------------------------------------------------------------


 

preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

 

9.07                        Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

9.08                        Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

9.09                        Appointment of Borrower.

 

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Lender to the Borrower shall be deemed delivered
to each Loan Party and (c) the Lender may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.

 

9.10                        Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

9.11                        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent

 

82

--------------------------------------------------------------------------------


 

conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Secured Obligations
(other than contingent indemnification Secured Obligations for which no claim
has been asserted) have been paid and performed in full.  Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax transmission or e-mail transmission as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, to the address, fax number,
e-mail address or telephone number specified for the Borrower or any other Loan
Party or the Lender on Schedule 1.01(a).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lender hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Lender.  The Lender or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Lender or the Borrower, as applicable, otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices and other
communications posted to an Internet or intranet website shall be deemed
received by the intended recipient upon the sender’s receipt of an
acknowledgement by the intended recipient (such as by the “return receipt

 

83

--------------------------------------------------------------------------------


 

requested” function, as available, return email address or other written
acknowledgement) indicating that such notice or communication is available and
identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)                                  Change of Address, Etc.  Each of the
Borrower, any other Loan Party and the Lender may change its address, fax number
or telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Reliance by Lender.  The Lender shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices, Loan Notices, Letter of Credit Applications
and Notice of Loan Prepayment) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party.  All telephonic notices to
and other telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Lender and its Affiliates (including the reasonable and documented fees, charges
and disbursements of counsel for the Lender), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Lender (including the reasonable and documented fees,
charges and disbursements of any counsel for the Lender), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Lender and each Related Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee

 

84

--------------------------------------------------------------------------------


 

harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (including the reasonable and
documented fees, charges and disbursements of (x) one primary counsel to the
Indemnitees taken as a whole, (y) in the case of any actual or potential
conflict of interest, one additional counsel to each group of similarly situated
Indemnitees, (z) if and to the extent necessary (as determined by the Lender in
its reasonable discretion), of special counsel in each relevant specialty and
one local counsel in each relevant jurisdiction (and, in the case of any actual
or potential conflict of interest, additional special and local counsel, as
applicable)), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except for direct
or actual damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
bad faith or willful misconduct.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

85

--------------------------------------------------------------------------------


 

(e)                                  Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(d) shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Secured Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06                 Successors and Assigns.

 

(a)                                 Generally. This Agreement is binding on each
Loan Party’s and the Lender’s successors and assignees; provided that (i) each
Loan Party agrees that, except in a transaction expressly permitted pursuant to
this Agreement, it may not assign this Agreement without the Lender’s prior
written consent and (ii) the Lender agrees that, unless an Event of Default
shall have occurred and be continuing, it may not assign all or any portion of
its rights and obligations hereunder without the Borrower’s prior written
consent (such written consent not to be unreasonably withheld or delayed)
(provided, further, that, the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Lender
within ten (10) Business Days after having received written notice thereof). 
The Lender may sell participations in or (subject to clause (ii) of the
immediately preceding sentence) assign this loan, and, subject to the provisions
of Section 10.07, may exchange information about the Loan Parties with actual or
potential participants or assignees.  If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.

 

(b)                                 Register.  The Borrower shall maintain at
one of its offices in New York, New York a copy of each assignment delivered to
it and a register for the recordation of the names and addresses of the Lender
and its assignees, and the Commitment thereof, and principal amounts (and stated
interest) of the Loan owing to, the Lender or any assignee pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, Lender and its assignees
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the Lender hereunder for all purposes of this Agreement.

 

(c)                                  Participations.  If the Lender sells any
participation, it shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”); provided that the Lender shall not have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in the Commitment, the Loan, the Letters of Credit or any other
Obligations) to any Person except to the extent that such disclosure is
necessary to establish that the Commitment, the Loan, the Letters of Credit or
the other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and the Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

86

--------------------------------------------------------------------------------


 

10.07                 Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Certain Information.  The
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and shall have a legal obligation to, or agree to, keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, (viii) with the prior
written consent of the Borrower or (ix) to the extent the Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than the Borrower or any Subsidiary. 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary, provided that, in the case of information received
from any Loan Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)                                 Press Releases.  The Loan Parties and their
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Lender or its Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Lender, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.

 

(c)                                  Customary Advertising Material.  The Loan
Parties consent to the publication by the Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

 

10.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether

 

87

--------------------------------------------------------------------------------


 

or not the Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured, secured or unsecured, or are owed to
a branch, office or Affiliate of the Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness.  The rights of
the Lender and its Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Lender or its
Affiliates may have.  The Lender agrees to notify the Borrower promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

 

10.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

 

88

--------------------------------------------------------------------------------


 

10.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE LENDER OR ANY RELATED PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

89

--------------------------------------------------------------------------------


 

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15                 Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the payment in full in cash of all Secured Obligations. 
If the Secured Parties so request, any such obligation or indebtedness of any
such other Loan Party to the Subordinating Loan Party shall be enforced and
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Secured Obligations, but without reducing or affecting in any
manner the liability of the Subordinating Loan Party under this Agreement. 
Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Lender.

 

10.16                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated

 

90

--------------------------------------------------------------------------------


 

hereby and by the other Loan Documents; (b) (i) the Lender and its Affiliates
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (ii) neither the
Lender nor any of its Affiliates has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Lender and its Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Lender nor any of its Affiliates has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Lender or any of its Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

 

10.17                 Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided, further, that without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

10.18                 USA PATRIOT Act Notice.

 

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow the Lender to identify each Loan Party in accordance with the Act.  The
Borrower and the Loan Parties agree to, promptly following a request by the
Lender, provide all such other documentation and information that the Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

HOULIHAN LOKEY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ J. Lindsey Alley

 

Name:

J. Lindsey Alley

 

Title:

Chief Financial Officer

 

 

GUARANTORS:

HOULIHAN LOKEY FINANCIAL ADVISORS, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ J. Lindsey Alley

 

Name:

J. Lindsey Alley

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Tasneem Ebrahim

 

Name:

Tasneem Ebrahim

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------